Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 1 of 64 PageID: 245



 Daniel R. Guadalupe (drguadalupe@norris-law.com)
 NORRIS McLaughlin, p.a.
 721 Route 202/206, Suite 200
 P.O. Box 5933
 Bridgewater, New Jersey 08807
 (908) 722-0700
 Fax: (908) 722-0755

 John E. Schmiddein (jschmidtlein@wc.com)
 Benjamin M. Greenblum (bgreenblum@wc.com)
 Admitted pro hac vice
 WILLIAMS & CONNOLLY LLP
 725 Twelfth Street, N.W.
 Washington, D.C. 20005
 Telephone: (2Q2) 434-5000

 Attorneysfor Defendant Celgene Coporation



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY




  HUMANA INC.,                               Civil No. 2:19-CV-07532-ES-MAH
                                             Hon. Esther Salas, U.S.D.J.
                                             Hon. Michael A. Hammer, U.S.M.J.

                Plaintiff,                   DECLARATION OF BENJAMIN
                                             M. GREENBLUM ATTACHING
  V.                                         EXHIBITS
  CELGENE CORPORATION,
                                             DOCUMENT FILED
                                             ELECTRONICALLY
         Defendant.
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 2 of 64 PageID: 246




        I, BENJAMIN M. GREENBLUM, declare as follows:

        1.     I am a partner at Williams & Connolly, LLP, counsel to Defendant

 Celgene Corporation (“Celgene”), and an attorney of record in this matter.

        2.     I submit this declaration in support of Celgene’s Memorandum of Law

 in Support of its Motion to Dismiss Humana Inc.’s Complaint.

        3.     I have personal knowledge to state the following facts.

        4.     Exhibit 1 is a tme and correct copy of the Decision Denying Instimtion

 o£ Infer Paries Rj^vieiP, Coalition for Affordable Drugs I/I, U^C v. Celgene Corp.,I/o.

 IPR2015-01169 (P.T.A.B. Nov. 16, 2015).

        5.      Exhibit 2 is a tme and correct copy of Dr. Reddy’s Laboratories, Inc.’s

 Citizen Petition filed with the United States Food and Dmg Administration on June

 10, 2009, downloaded from https://www.regulations.gov/document?D=FDA-2009-

 P-0266-000L

        6.      Exhibit 3 is a tme and correct copy of excerpts from Celgene’s 2009

 Form 10-K filed with the United States Securities and Exchange Commission.

        7.      Exhibit 4 is a tme and correct copy of excerpts from Celgene’s 2010

 Form 10-K filed with the United States Securities and Exchange Commission.
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 3 of 64 PageID: 247



       I hereby certify that the foregoing statements made by me are tme. I am aware

 that if the foregoing statements made by me are willfully false, I am subject to

 punishment.




 Date: May 22,
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 4 of 64 PageID: 248
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 5 of 64 PageID: 249




                        EXHIBIT 1
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 6 of 64 PageID: 250

    Trials@uspto.gov                                              Paper 22
    Tel: 571-272-7822                            Entered: November 16, 2015




           UNITED STATES PATENT AND TRADEMARK OFFICE
                          _______________

            BEFORE THE PATENT TRIAL AND APPEAL BOARD
                          _______________

              COALITION FOR AFFORDABLE DRUGS VI LLC,
                             Petitioner,

                                       v.
                         CELGENE CORPORATION,
                              Patent Owner.
                             _____________

                             Case IPR2015-01169
                               Patent 5,635,517
                              ______________



    Before TONI R. SCHEINER, JACQUELINE WRIGHT BONILLA, and
    TINA E. HULSE, Administrative Patent Judges.

    BONILLA, Administrative Patent Judge.



                                  DECISION
                   Denying Institution of Inter Partes Review
                              37 C.F.R. § 42.108
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 7 of 64 PageID: 251

    IPR2015-01169
    Patent 5,635,517

                                I.   INTRODUCTION
          Coalition For Affordable Drugs VI LLC (“Petitioner” or “CFAD”)
    filed a Petition requesting inter partes review of claims 1–10 of U.S. Patent
    No. 5,635,517 (Ex. 1001, “the ’517 Patent”). Paper 1 (“Pet.”). Celgene
    Corporation (“Patent Owner”) filed a Preliminary Response. Paper 16
    (“Prelim. Resp.”). We have jurisdiction under 35 U.S.C. § 314(a), which
    provides that an inter partes review may not be instituted “unless . . . there is
    a reasonable likelihood that the petitioner would prevail with respect to at
    least 1 of the claims challenged in the petition.”
          Upon consideration of the Petition and the Preliminary Response, and
    for the reasons explained below, we determine that Petitioner has not
    established a reasonable likelihood that it would prevail in showing the
    unpatentability of any claim challenged in the Petition. Accordingly, we
    decline to institute an inter partes review.
          A. Related Proceedings
          The parties indicate that the ’517 patent is the subject of a district
    court proceeding, Celgene Corporation v. Natco Pharma Ltd., C.A. No.
    2:10-cv-5197 (D.N.J.) (including consolidated related C.A. No. 2:12-cv-
    4571 (D.N.J.)). Pet. 8; Paper 7. On October 27, 2015, the Board instituted
    inter partes reviews of challenged claims in two unrelated patents owned by
    Patent Owner, challenged by Petitioner, in Case Nos. IPR2015-01092 (Paper
    20), IPR2015-01096 (Paper 21), IPR2015-01102 (Paper 21), and IPR2015-
    01103 (Paper 22).
          B. The ’517 Patent
          The ’517 patent is directed to methods of reducing levels of tumor
    necrosis factor α (“TNFα”) in a mammal by administering “amino

                                           2
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 8 of 64 PageID: 252

    IPR2015-01169
    Patent 5,635,517

    substituted 2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolines and 1,3-
    dioxoisoindolines,” i.e., certain thalidomide analogs with an added amino
    group (-NH2) in a benzene ring of the chemical structure. Ex. 1001, 1:6–11;
    see also Pet. 1, 15–16 (showing chemical structures of thalidomide and
    compounds recited in claims 3–10).
          The ’517 patent discloses that TNFα is a cytokine released by
    mononuclear phagocytes in response to immunostimulators. Ex. 1001,
    1:14–16. Excessive or unregulated TNFα production has been implicated in
    a number of diseases. Id. at 1:21–3:18. “Decreasing TNFα levels and/or
    increasing cAMP levels” may help treat “many inflammatory, infectious,
    immunological or malignant diseases.” Id. at 3:59–4:6.
          The ’517 patent describes the discovery that certain compounds
    “decrease the levels of TNFα and elevate the levels of adenosine 3’,5’-cyclic
    monophosphate” (“cAMP”), and that such compounds have the formula:




    Id. at 4:20–33. Thus, the disclosed compounds have an amino group (-NH2)
    group attached to a carbon in the left 6-carbon benzene ring portion and, in
    some compounds, X is a C=O and Y is a CH2 in the 5-carbon ring portion.
          C. Illustrative Claims
          The ’517 patent contains ten claims. Independent claims 1 and 10 and
    dependent claims 2 and 7 are representative, and are reproduced below.
          1. The method of reducing undesirable levels of TNFα in a
          mammal which comprises administering thereto an effective
                                          3
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 9 of 64 PageID: 253

    IPR2015-01169
    Patent 5,635,517

             amount of a compound of the formula:




             in which in said compound one of X and Y is C=O and the
             other of X and Y is C=O or CH2.

             2. The method according to claim 1 in which X is C=O and Y
             is CH2.
             7. The method according to claim 1 in which each of X and Y
             is C=O.

             10. A compound selected from the group consisting of
             1-oxo-2-(2,6-dioxopiperidin-3-yl)-5-aminoisoindoline,
             1-oxo-2-(2,6-dioxopiperidin-3-yl)-4-aminoisoindoline,
             1-oxo-2-(2,6-dioxopiperidin-3-yl)-6-aminoisoindoline, and
             1-oxo-2-(2,6-dioxopiperidin-3-yl)-7-aminoisoindoline.
    Dependent claims 3–6 depend from claim 2, and claims 8 and 9 depend from
    claim 7.

             D. Proposed Grounds of Unpatentability
             Petitioner advances three grounds of unpatentability under 35 U.S.C.
    § 103 in relation to the challenged claims in the ’517 patent (Pet. 11):

          References                                      Statutory   Challenged
                                                          Basis       Claims
        Piper (Ex. 1002)1 in view of Kaplan (Ex. 1003)2   § 103       1, 7–9


    1
      Piper et al., Anti-inflammatory immunosuppressive thalidomide analogs,
    49(4) INT’L J. OF LEPROSY 511–512 (1981) (“Piper”) (Ex. 1002)
    2
      Kaplan et al., U.S. Patent No. 5,385,901, filed Oct. 2, 1992, issued Jan. 31,
    1995 (“Kaplan”) (Ex. 1003).
                                          4
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 10 of 64 PageID: 254

    IPR2015-01169
    Patent 5,635,517

          References                                      Statutory     Challenged
                                                          Basis         Claims
        Piper in view of Kaplan, Agrawal (Ex. 1004),3     § 103         2–6, 10
        and WO ’085 (Ex. 1005)4

     Piper in view of Kaplan, Agrawal, and Keith          § 103         2–6, 10
     (Ex. 1006)5

    In addition, Petitioner supports its challenges in the Petition with the
    Declaration of Clayton H. Heathcock, Ph.D. (Ex. 1007). Pet. 11.

                                     II.   ANALYSIS
             A. Claim construction
             For inter partes review, claim terms in an unexpired patent are given
    their broadest reasonable interpretation in light of the patent specification.
    37 C.F.R. § 42.100(b); In re Cuozzo Speed Techs., LLC, 793 F.3d 1268,
    1278–79 (Fed. Cir. 2015). Claim terms are given their ordinary and
    customary meaning, as would be understood by one of ordinary skill in the
    art in the context of the entire disclosure. In re Translogic Tech., Inc.,
    504 F.3d 1249, 1257 (Fed. Cir. 2007). Any special definition for a claim
    term must be set forth in the specification with reasonable clarity,
    deliberateness, and precision. In re Paulsen, 30 F.3d 1475, 1480 (Fed. Cir.
    1994).

    3
      Agrawal et al., Structure activity relationship studies of thalidomide
    analogs as anti-inflammatory and immunosuppressive agents, 49(4) INT’L J.
    OF LEPROSY 512 (1981) (“Agrawal”) (Ex. 1004).
    4
      D’Amato et al., WO 94/20085, published Sept. 15, 1994 (“WO ‘085”)
    (Ex. 1005).
    5
      Keith & Walters, NATIONAL TOXICOLOGY PROGRAM’S CHEMICAL
    SOLUBILITY COMPENDIUM (Lewis Publishers, Inc. 1992) (“Keith”) (Ex.
    1006).
                                            5
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 11 of 64 PageID: 255

    IPR2015-01169
    Patent 5,635,517

          Petitioner presents chemical names and structures for the different
    compounds recited in claims 3–6 and 8–10 of the ’517 patent. Pet. 13–16.
    Patent Owner does not dispute those names and structures. Prelim. Resp. 4–
    5. We are persuaded that the chemical names and structures provided in the
    Petition (Pet. 15–16) in relation to those compounds correspond to the
    ordinary and customary meaning of the recited terms as understood by one
    of ordinary skill in the art, consistent with disclosures in the specification.
          Notably, all compounds recited in the challenged claims contain an
    amino group (-NH2) on the benzene ring of the compound. Id.; Ex. 1001,
    claims 1–10. We determine that other claim terms need not be construed
    explicitly for purposes of this Decision.

          B. Asserted ground of obviousness of claims 1 and 7–9 over Piper
             (Ex. 1002) and Kaplan (Ex. 1003)
          Petitioner contends that claims 1 and 7–9 of the ’517 patent would
    have been obvious over Piper and Kaplan. Pet. 24–36. Petitioner contends
    that “one of ordinary skill in the art would have readily combined the
    teachings of Piper and Kaplan to develop thalidomide analogs having one or
    both of [anti-inflammatory and immunosuppressive] functional activities for
    use in effectively treating at least [erythema nodosum leprosum] by reducing
    TNFα.” Pet. 32–33 (citing Ex. 1007 ¶¶ 112–115). Petitioner also contends
    that one would have reasonably expected “Piper’s amino-thalidomide
    analogs AH 14 and AH 13 to successfully exhibit the same activity as their
    common parent compound (thalidomide) because AH 14 and AH 13 have
    high structural similarity to the parent and also exhibit at least one key
    activity of the parent (i.e., anti-inflammation or immunosuppression).” Pet.
    33–35 (citing Ex. 1007 ¶¶ 116–128).

                                            6
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 12 of 64 PageID: 256

    IPR2015-01169
    Patent 5,635,517

              1. Piper (Ex. 1002)
          Piper discloses that thalidomide is effective in controlling erythema
    nodosum leprosum (“ENL”) reactions in lepromatous leprosy. Ex. 1002,
    511, 1st col. Piper states that ENL has two clinically relevant cites of action:
    (1) an anti-inflammatory cite of action, detectable in a “carrageenan” assay
    in rats, and (2) an immunosuppressive site of action, detectable in a plaque
    forming cells (“PFC”) assay in mice. Using those two assays, Piper
    screened “[a]pproximately 50 thalidomide analogs.” Id. at 511, 2nd col.
          Discussing over 40 different analogs in particular, Piper states that it
    screened “[t]hirteen α-substituted glutarimides with changes in the 6
    membered phthalimide moiety.” Id. In this context, in addition to other
    compounds, Piper discusses “[f]our compounds involv[ing] electron
    donating substitutions (amino- or hydroxyl-) on the 6 membered phthalimide
    system.” Id. Regarding those four compounds, Piper states that “three are
    active in carrageenan (4-hydroxythalidomide or AH 20, 3-
    hydroxythalidomide or AH 22, and 4-aminothalidomide or AH 13),” and
    “[o]ne, AH 20, is active in PFC and one, 3-aminothalidomide or AH 14,
    enhances PFC.” Id. Thus, according to Piper, AH 22 (3-hydroxy) and AH
    13 (4-amino) are “active” in the carrageenan assay, i.e., exhibit anti-
    inflammatory activity, AH 20 (4-hydroxy) is “active” in both assays, and
    AH 14 (3-amino) “enhances PFC.” Id.
          Piper also discusses “[t]wo compounds represent[ing] changes in the 5
    membered ring system of the phthalimide moiety and two involv[ing] major
    alterations of the phthalimide system.” Id. Two out of those four
    compounds, “EM 12 and glutethimide, are active in carrageenan.” Id.



                                           7
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 13 of 64 PageID: 257

    IPR2015-01169
    Patent 5,635,517

          Although a number of disclosed compounds are active in only one or
    neither assay, Piper states, in addition to AH 20, that a “pyridine N-oxide-
    substituted phthalimide, AH 3, has activity in both systems.” Id. Piper also
    teaches that D,L-thalidomide and D-thalidomide are active in both assays,
    although L-thalidomide is only active in the PFC assay. Id. at 512, 1st col.;
    see also Prelim. Resp. 23 (contending that D-thalidomide, AH 3, and AH 20
    were active in both assays, but “[f]or the remaining compounds, some were
    active in one but not both assays, while some were inactive in both.”). Piper
    does not mention TNFα. Ex. 1002, 511–12.
             2. Kaplan (Ex. 1003)
          Kaplan discloses methods for treating toxic concentrations of TNFα
    using thalidomide and certain analogs of thalidomide, such as “preferred
    compounds” encompassed by formula II:




    Ex. 1003, 4: 4–26. Kaplan teaches that “[e]specially preferred compounds”
    are compounds A–H, which include compounds C, D, G, and H depicted
    below.




                                          8
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 14 of 64 PageID: 258

    IPR2015-01169
    Patent 5,635,517




    Id. at 4:26–5:39. The parties do not dispute that compound H corresponds to
    EM 12 in Piper. Pet. 30; Prelim. Resp. 30.
          Figures 1–4 in Kaplan show results of assays testing the effect of
    thalidomide and/or a TNFα inhibitor pentoxyfylline (“PTN”) on induced
    TNFα production, protein synthesis by human peripheral blood monocytes,
    levels of different cytokines, and inhibition of reverse transcriptase
    production. Ex. 1003, 8:29–10:48. Figures 5–7 show results in assays
    measuring the inhibition of reverse transcriptase (“RT”) production, for
    example in cells stimulated with TNFα, comparing the effect of thalidomide
    and PTN with compounds C, D, G, and H. Id. at 10:49–60.
          Figure 5 indicates that compound G presents the highest percent of
    RT inhibition, and compound D presents the second highest. Id. at Fig. 5.
    Figures 6 and 7 present more variable results in relation to compounds C, D,
    G, and H, as compared to thalidomide, but in all three figures, compound G
    presents the highest percentage inhibition activity. Id. at Figs. 5–7.
          In its background section, Kaplan teaches that “thalidomide has long
    been employed for the treatment of erythema nodosum leprosum (ENL),”
    among other diseases. Id. at 2:42–55. Additionally, Kaplan discloses that

                                           9
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 15 of 64 PageID: 259

    IPR2015-01169
    Patent 5,635,517

    TNFα is “one of several cytokines released mainly by mononuclear
    phagocytes together with several other cytokines in response to stimuli to the
    immune system.” Id. at 2:56–59; see also id. at 3:41–49 (stating that TNFα,
    IL-1, IL-6, IL-8, GM-CSF “are necessary for a proper immune response”
    and “produced by mononuclear phagocytes,” and “[s]till other cytokines are
    produced by the T-cells”). In addition to being associated with the
    destruction of tumor cells, and present “in response to immunostimulators
    such as bacterial and viral infections,” TNFα “is markedly elevated in ENL.”
    Id. at 2:60–3:2.
          Kaplan teaches that toxicity associated with TNFα is observed in
    conditions such as cachexia, septic shock, and infections with retroviruses
    (e.g., HIV). Id. at 3:3–40. Kaplan further discloses that “antiinflammatory
    and immunosuppressive steroids such as prednisolone and dexamethasone
    have been employed to treat the debilitating effects of TNFα,” but those
    “agents also block the production of other cytokines so that the patients
    become susceptible to life threatening infections.” Id. at 3:50–55.
              3. Analysis
          We agree with Petitioner that Piper discloses, among other
    thalidomide analogs, the three compounds known as 3-aminothalidomide
    (AH 14), 4-aminothalidomide (AH 13), and EM-12, which have the
    following chemical structures.




                                          10
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 16 of 64 PageID: 260

    IPR2015-01169
    Patent 5,635,517

    Pet. 3, 27–28. Petitioner persuades us that the composition recited in claim
    8 corresponds to AH 14, and, therefore, compositions recited in method
    claims 1, 7, and 8 encompass AH 14. Pet. 29. Petitioner also persuades us
    that the composition recited in claim 9 corresponds to AH 13, and, therefore,
    compositions recited in method claims 1, 7, and 9 encompass AH 14. Id.
          As noted above, both Piper and Kaplan teach that thalidomide is
    effective to treat ENL reactions in leprosy. Piper teaches that ENL involves
    two cites of action, i.e., anti-inflammatory activity (measured by the
    carrageenan assay) and immunosuppressive activity (measured by the PFC
    assay). Piper teaches that most of the 50 screened analogs are active in only
    one or neither assay. Piper teaches that thalidomide itself, as well as two
    analogs, AH 3 and AH 20, are active in both assays. None of those three
    compounds contains an amino group on the benzene ring, as required by
    each of the challenged claims. See Prelim. Resp. 23 (presenting chemical
    structures).
          Petitioner refers us to two compounds in Piper (of the 50 screened) as
    analogs having an amino group on the benzene ring, AH 13 and AH 14. Pet.
    26–28. Petitioner and Patent Owner agree that AH 13 is active in only one
    assay, the carrageenan (anti-inflammatory) assay. Pet. 26; Prelim. Resp. 29.
    Petitioner asserts that AH 14 is only active in the other assay, the PFC
    (immunosuppressive) assay, but Patent Owner contends that AH 14 actually
    is active in neither assay. Pet. 26; Prelim. Resp. 13, 28–29. Evidence cited
    by Patent Owner persuades us that AH 14 is inactive in both assays—that
    the statement in Piper that AH 14 “enhances PFC” means that AH 14 is
    immunostimulatory, not immunosuppressive. Id. at 28–29 (citing Ex. 1002,
    511; Ex. 2029, 69–70).

                                          11
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 17 of 64 PageID: 261

    IPR2015-01169
    Patent 5,635,517

          Petitioner agrees that Kaplan does not disclose thalidomide analogs
    having an amino group on the benzene ring, but points to EM 12, also
    disclosed in Piper, called compound H in Kaplan. Pet. 30; Ex. 1002, 511,
    2nd col.; Ex. 1003, 5:30–39. EM 12 contains no amino group on the
    benzene ring, but contains one C=O on the 5-carbon ring. Pet. 28, 30–31.
    Petitioner contends that Kaplan teaches a method of inhibiting TNFα
    production by administering EM 12, citing claim 1 in Kaplan (Ex. 1003),
    which recites a compound encompassing EM 12. Pet. 30. Petitioner also
    contends that Kaplan indicates that EM 12 is one of eight “[e]specially
    preferred” analogs disclosed in the reference. Id. at 31; Ex. 1003, 4:27–5:39.
          Independent claim 1 and dependent claims 7–9 of the ’517 patent
    recite methods of reducing TNFα levels in a mammal by administering
    certain thalidomide analogs having an amino group on the benzene ring. As
    Patent Owner points out, Piper does not mention TNFα. Prelim. Resp. 19;
    Ex. 1002, 511–12. Consequently, Petitioner necessarily combines certain
    teachings in Piper (disclosing AH 13 and AH 14, each having an amino
    group on the benzene ring) with those in Kaplan (disclosing methods of
    inhibiting TNFα using different thalidomide analogs). As such, Petitioner’s
    contentions regarding reasons to combine relevant teachings from the two
    references, as well as assertions regarding a reasonable expectation of
    success in performing recited methods, are critical to our analysis. Pet. 32–
    35.
                 a) Alleged Reasons to Combine Piper and Kaplan
          Petitioner contends that disclosures in Piper and Kaplan “would have
    been easily combined by one of ordinary skill” because “each one teaches
    the same parent compound (thalidomide) and various analogs thereof in

                                         12
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 18 of 64 PageID: 262

    IPR2015-01169
    Patent 5,635,517

    relation to treating the same condition (ENL).” Pet. 32–33 (citing Ex. 1007,
    ¶¶ 112–115). We are not persuaded, however, that Piper sufficiently teaches
    or suggests that AH 13, AH 14, or EM 12 would be useful to treat ENL.
    Piper discloses that ENL involves two mechanisms of action, and, therefore,
    suggests that compounds exhibiting both activities (as measured in the two
    assays) might be useful to treat ENL. Such compounds include D, L- and D-
    thalidomide (expressly disclosed in Piper as useful to treat ENL), AH 3, and
    AH 20. We are not persuaded that Piper teaches or suggests sufficiently that
    any other disclosed compounds active in only one or neither assay, such as
    AH 13, AH 14, or EM 12, would have been effective in treating ENL.
          In addition, Patent Owner persuades us that Kaplan does not teach
    treating ENL with any compound other than thalidomide itself. Prelim.
    Resp. 16–17. Kaplan does not describe using any of the disclosed analogs,
    e.g., any of compounds A–H, such as EM 12, to treat ENL. Rather, at most,
    in its background section, Kaplan states that “thalidomide has long been
    employed for the treatment” of ENL, as well as other diseases, and that
    TNFα “is markedly elevated in ENL.” Ex. 1003, 2:42–55, 3:1–2.
          Petitioner contends that Kaplan teaches using EM 12 to reduce TNFα
    levels, and both Piper and Kaplan “teach the well-known analog EM 12, and
    that anti-inflammatory and immunosuppressive properties are important to
    the efficacy and activity of thalidomide and its analogs.” Pet. 30–33 (citing
    Ex. 1007 ¶¶ 90–120). Thus, according to Petitioner, “one of ordinary skill in
    the art would have readily combined the teachings of Piper and Kaplan to
    develop thalidomide analogs having one or both of these important
    functional activities for use in effectively treating at least ENL by reducing
    TNFα.” Id.

                                          13
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 19 of 64 PageID: 263

    IPR2015-01169
    Patent 5,635,517

          We agree with Petitioner that both Piper and Kaplan disclose EM 12
    and at least Piper suggests that both “anti-inflammatory and immuno-
    suppressive properties are important to the efficacy and activity of
    thalidomide and its analogs.” Id. As discussed above, however, we are not
    persuaded that Piper discloses sufficiently that EM 12, which exhibits only
    anti-inflammatory activity in Piper, would have been useful to treat ENL.
    Moreover, while Kaplan suggests that EM 12 may be useful to reduce TNFα
    levels, Kaplan, alone or in combination with Piper, does not suggest
    sufficiently that a thalidomide analog containing an amino group on the
    benzene ring (in contrast to compounds, including EM 12, disclosed in
    Kaplan) would be useful to reduce TNFα levels.
          Piper, which discusses ENL, does not mention TNFα, nor does it
    establish a relationship between results from the two assays regarding ENL’s
    two sites of action (carrageenan and/or PFC) and TNFα levels. Prelim.
    Resp. 19–20. Kaplan, at most, states that thalidomide is useful to treat ENL
    and reduce TNFα levels, and that TNFα levels are “markedly elevated in
    ENL.” Ex. 1003, 2:42–45, 3:1–2. Nonetheless, and even if Kaplan also
    suggests that EM 12 may reduce TNFα levels, the reference does not suggest
    sufficiently that by doing so, EM 12 would be useful to treat ENL. In
    addition, while Piper discloses EM 12 (among many analogs), and may
    indicate that this analog is active in the carrageenan assay (i.e., has at least
    some anti-inflammatory activity), we agree with Patent Owner that neither
    Piper nor Kaplan (which is silent on the two Piper assays) establishes
    sufficiently that anti-inflammatory activity alone by any analog (such as AH
    13) necessarily corresponds to an ability to reduce TNFα levels.



                                            14
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 20 of 64 PageID: 264

    IPR2015-01169
    Patent 5,635,517

          Additional information cited by Patent Owner further persuades us
    that Petitioner does not establish sufficiently that a link exists between
    treating ENL and reducing TNFα levels. For example, Patent Owner
    provides information indicating that EM 12, which Kaplan suggests may
    reduce TNFα, only “has marginal activity in the carrageenan assay with
    activity at the highest dose tested but no activity in lower doses, and it lacks
    activity in the PFC assay.” Prelim. Resp. 43–44 (citing Ex. 2028, 673, 1st
    col.; Ex. 2029, 70). Such evidence runs counter to the notion that an
    ordinary artisan would have understood that one could treat ENL by using
    any thalidomide analog (such as EM 12) that reduces TNFα, as Petitioner
    suggests. Pet. 33.
          Furthermore, as noted by Patent Owner and stated in Kaplan, immune
    responses involve a number of different biological molecules, including
    cytokines such as IL-1, IL-6, IL-8, GM-CSF, as well as other cytokines
    produced by T-cells, in addition to TNFα. As Patent Owner notes, “some
    anti-inflammatory agents, such as nonsteroidal anti-inflammatory drugs
    (NSAIDs), actually increase TNFα production in rheumatoid synovia and
    whole blood.” Prelim. Resp. 22 (citing Ex. 2020, Abstract). Information
    before us, therefore, fails to establish sufficiently a correlation between anti-
    inflammatory activity (as measured in the carrageenan assay in Piper) with a
    reduction in TNFα levels in particular, even assuming the references indicate
    that EM 12 does both things.
          Lastly, as noted by Patent Owner, data in Kaplan suggests that
    compound G works better than EM 12 to inhibit TNFα, indicating that
    Kaplan does not favor using EM 12 in particular. Ex. 1003, Figures 5–7;
    Prelim. Resp. 33–34.

                                           15
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 21 of 64 PageID: 265

    IPR2015-01169
    Patent 5,635,517

          Thus, at most, Piper and Kaplan together indicate that thalidomide is
    useful to both treat ENL and reduce TNFα levels, and EM 12 (and other
    analogs lacking the amino group on the benzene ring) may reduce TNFα,
    even if EM 12 exhibits activity in only one out of two relevant sites of action
    for ENL. Petitioner does not establish sufficiently that an ordinary artisan
    reading those two references would have had reason to pick AH 13 or AH
    14 (out of over 40 analogs discussed in Piper) in particular for use in a
    method to reduce TNFα levels (disclosed in Kaplan in relation to different
    analogs).
                 b) Alleged Reasonable Expectation of Success
          Petitioner also contends that an ordinary artisan would have
    reasonably expected Piper’s AH 14 and AH 13 to exhibit the same activity
    as thalidomide because AH 14 and AH 13 have high structural similarity to
    that parent compound and exhibit “at least one key activity of the parent
    (i.e., anti-inflammation or immunosuppression).” Pet. 33. In support,
    Petitioner refers to EM 12 and its activities (as shown in Piper and Kaplan),
    and cites Dr. Heathcock’s Declaration for the proposition that “those of
    ordinary skill may expect compounds of high structural similarity that have
    an important functional activity in common to have other activities in
    common as well.” Pet. 34 (citing Ex. 1007, ¶¶ 118, 119). We note that
    other than referring to Piper and Kaplan generally, the cited paragraphs in
    Dr. Heathcock’s Declaration cite no evidence in support of that proposition.
    Ex. 1007, ¶¶ 118, 119.
          Other information of record before us, by contrast, indicates that even
    the smallest of chemical differences in thalidomide analogs impacts
    biological activity. Teachings in Piper alone indicate that different analogs,

                                          16
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 22 of 64 PageID: 266

    IPR2015-01169
    Patent 5,635,517

    even those differing only by the addition and/or location of a single
    “electron donating” group on the benzene ring, exhibit different activities.
    Piper discusses “[t]hirteen α-substituted glutarimides with changes in the 6
    membered phthalimide moiety.” Ex. 1002, 511, 2nd col. Of those, many
    are active in one or the other assay (carrageenan or PFC) or neither assay.
    Among those thirteen, Piper also discusses “[f]our compounds involv[ing]
    electron donating substitutions (amino- or hydroxyl-) on the 6 membered
    phthalimide system.” Id. Among those four compounds, and even among
    the two compounds containing an amino group on the 6-carbon benzene ring
    (AH 13 and AH 14), Piper found differing results in the two assays. For
    example, Piper states that AH 13 is active in the carrageenan assay but not
    the PFC assay, while AH 14 “enhances PFC” and is inactive in the
    carrageenan assay. Id.; see also Prelim. Resp. 29 (noting differing assay
    results for thalidomide and different analogs, including those with a
    hydroxyl group on the benzene ring, AH 22 and AH 20).
          Thus, Patent Owner persuades us, consistent with binding case law,
    that “even minor structural modifications to a chemical compound can have
    significant and highly unpredictable effects on functionality,” as evidenced
    by Piper and other references of record here. Prelim. Resp. 26–27 (citing
    relevant Federal Circuit and other case law) (citations omitted). We are not
    persuaded by Petitioner’s contention that “those of ordinary skill may expect
    compounds of high structural similarity that have an important functional
    activity in common to have other activities in common as well.” Pet. 34.
          When arguing a reasonable expectation of success, Petitioner also
    contends that “by disclosing steroids [prednisolone and dexamethasone] that
    exhibit anti-inflammation, immunosuppression, and TNFα inhibition,

                                          17
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 23 of 64 PageID: 267

    IPR2015-01169
    Patent 5,635,517

    Kaplan identifies another direct relationship—i.e., between compounds that
    are anti-inflammatory or immunosuppressive and compounds that block
    TNFα.” Pet. 34–35 (citing Ex. 1007 ¶ 120 (citing Ex. 1003, 3:50–55)).
    Petitioner does not contend, however, that either steroid is a thalidomide
    analog. In addition, Kaplan teaches that those steroids exhibit both anti-
    inflammatory and immunosuppressive activities, similarly to thalidomide,
    but unlike EM 12 (as disclosed in Piper). In any event, Kaplan’s discussion
    about steroids unrelated in structure does not indicate sufficiently that one
    would have expected entirely different compounds (e.g., AH 13 or AH 14)
    to reduce TNFα levels.
              4. Conclusion
          For the reasons discussed above, Petitioner has not established a
    reasonable likelihood of prevailing on the ground that claims 1 and 7–9 of
    the ’517 patent would have been obvious over Piper in view of Kaplan.

          C. Asserted ground of obviousness of claims 2–6 and 10 over Piper,
             Kaplan, Agrawal (Ex. 1004), and WO ’085 (Ex.1005)
          Petitioner contends that claims 2–6 and 10 of the ’517 patent would
    have been obvious over Piper, Kaplan, Agrawal, and WO ’085. Pet. 37–52.
    In relation to Piper and Kaplan, Petitioner raises similar contentions to those
    discussed above. Id. at 39–40. Petitioner additionally relies on Agrawal
    (published alongside Piper), which discusses carrageenan and PFC assay
    results using thalidomide analogs, and WO ’085, which discloses methods of
    inhibiting angiogenesis using thalidomide and thalidomide analogs. Id. at
    40–42. Petitioner again contends that an ordinary artisan would have had
    reason to combine teachings in those references to reach the recited methods



                                          18
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 24 of 64 PageID: 268

    IPR2015-01169
    Patent 5,635,517

    and compounds, and one would have had a reasonable expectation of
    success in doing so. Id. at 43–49.
              1. Agrawal (Ex. 1004)
          Like Piper, Agrawal describes a study in an effort to develop
    thalidomide analogs that are effective in controlling ENL—again using the
    carrageenan (anti-inflammatory) and PFC (immunosuppressive) assays.
    Agrawal discusses many different analogs, including “analogs containing
    NO2, COOH, NH2, or OH groups.” Ex. 1004, 512, 2nd col. In this context,
    Agrawal states that “agents containing the electron donating groups such as
    3 or 4-hydroxy and 4-aminothalidomide retained the anticarrageenan
    activity, whereas the analogs with electron withdrawing groups such as 4-
    nitro or 4-carboxy were not active in this assay.” Id. Agrawal goes on to
    state, however, that “the biological activity in the PFC assay did not
    correlate with electronic properties since not only the 4-nitro and 4-carboxy
    analogs but also the 4-hydroxythalidomide was active in this system.” Id.
          Thus, consistent with teachings in Piper, Agrawal indicates that 4-
    hydroxythalidomide (AH 20) is active in both assays, and 3-hydroxy-
    thalidomide (AH 22) and 4-aminothalidomide (AH 13) are active only in the
    carrageenan assay. While it does not discuss 3-aminothalidomide (AH 14)
    per se, teachings in Agrawal also are consistent with the fact that AH 14 is
    inactive in both assays, as indicated in Piper.
          Agrawal also states that study results “suggest that modifications in
    the parent thalidomide molecule can be made which retain the anti-
    inflammatory and immunosuppressive activity, but yet may be expected to
    alter the neurotoxic and teratogenic properties.” Id. (emphasis added). Like
    Piper, therefore, Agrawal suggests that thalidomide analogs that exhibit both

                                           19
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 25 of 64 PageID: 269

    IPR2015-01169
    Patent 5,635,517

    anti-inflammatory and immunosuppressive activities (i.e., active in both
    assays) would be useful to treat EML.
              2. WO ’085 (Ex. 1005)
          WO ’085 discloses methods for preventing unwanted angiogenesis by
    administering thalidomide and “related compounds.” Ex. 1005, 1:20–25.6
    As noted in WO ’085, angiogenesis is the generation of new blood vessels
    into a tissue or organ. Id. at 1:28–29.
          WO ’085 discloses that “[s]pecific preferred compounds . . . of the
    present invention include thalidomide, its precursors, metabolites and
    analogs,” and that “[p]articular analogs include EM-12, N-phthaloyl-DL-
    glutamic acid (PGA) or N-phthaloyl-DL-glutamine anhydride.” Id. at 14:8–
    12. WO ’085 discloses using “epoxides of thalidomide, EM-12 and EM-
    138” (id. at 16:1–15) and that the epoxides can be hydrolyzed to form six
    compounds, including the two compounds reproduced below.




    Id. at 16:20–17:9. WO ’085 further teaches that “the hydroxyl group can be
    on carbons 1, 2, 3, 4, 5 and 6 of the benzene ring.” Id. at 17:10–11.
              3. Analysis—Claims 2–6
          Claims 2–6 of the ’517 patent depend from claim 1, and recite
    methods of reducing TNFα in a mammal by administering compositions


    6
      Page citations in relation to Ex. 1005 refer to pages numbers in the
    original document, located at the top of the reference.
                                           20
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 26 of 64 PageID: 270

    IPR2015-01169
    Patent 5,635,517

    corresponding to thalidomide analogs having an amino group on the benzene
    ring, and a single C=O in the 5-carbon ring.
           In relation to those claims, Petitioner contends that Agrawal teaches a
    preference for amino-substituted analogs, as well as “a preference for
    analogs with an amino- or hydroxyl substituted benzo ring.” Pet. 40–41
    (citing Ex. 1004, 512, Ex. 1007 ¶¶ 87–89, 139 (similarly discussing and
    citing Agrawal)). We are not persuaded.
          As discussed above, Agrawal, like Piper, discloses the testing of many
    thalidomide analogs and suggests that analogs exhibiting both anti-
    inflammatory and immunosuppressive activities (i.e., active in both the
    carrageenan and PFC assays) would be useful to treat ENL. Ex. 1004, 512;
    see also Pet. 41–42 (referring to that teaching in Agrawal). Both Piper and
    Agrawal indicate that 4-hydroxythalidomide (AH 20) is active in both
    assays, 3-hydroxy-thalidomide (AH 22) and 4-amino-thalidomide (AH 13)
    are active only in the carrageenan assay (not the PFC assay), and 3-amino-
    thalidomide (AH 14) is inactive in both assays. Thus, at most, both
    references suggest a preference, in the context of treating ENL, for an analog
    with a hydroxyl group at a specific location in the benzene ring (4-hydroxy,
    not 3-hydroxy), and no particular preference for analogs with an amino
    group on the benzene ring.
          Petitioner contends that WO ’085 “teaches that each of thalidomide,
    EM 12, and 3-, 4-, 5-, and 6-hydroxyl-substituted EM 12 inhibit
    angiogenesis,” and that “EM 12 is a more potent inhibitor of angiogenesis
    than thalidomide.” Pet. 42. Petitioner then contends that an ordinary artisan
    “would have readily combined the teachings” of the four cited references “to
    develop thalidomide analogs having an amino or hydroxyl-substituted benzo

                                         21
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 27 of 64 PageID: 271

    IPR2015-01169
    Patent 5,635,517

    ring, and at least one important functional activity of thalidomide (i.e., anti-
    inflammation or immunosuppression) for use in effectively treating at least
    ENL by reducing TNFα.” Id. at 43–44 (citing Ex. 1007 ¶¶ 145–153).
            Petitioner does not point us to anything in Agrawal or WO ’085 that
    overcomes the deficiencies mentioned above in relation to Petitioner’s
    assertion that an ordinary artisan would have combined the teachings of
    Piper and Kaplan to develop thalidomide analogs having an amino group on
    the benzene ring for use in reducing TNFα levels.
            As discussed above, teachings in Agrawal and Piper are very similar
    and, at best, suggest a preference for an analog with a hydroxyl group at a
    specific location in the benzene ring (4-hydroxy, not 3-hydroxy), without
    sufficiently indicating a preference for analogs with an amino group on the
    benzene ring. In addition, Kaplan, the only cited reference to discuss
    methods of reducing TNFα, does not discuss, much less indicate a
    preference for, thalidomide analogs with an amino group on the benzene
    ring.
            In relation to WO ’085, Petitioner does not explain or reasonably
    support that inhibiting angiogenesis correlates to reducing TNFα. Even
    assuming Petitioner had established such a correlation, however, all four
    references in combination potentially would have suggested a preference for
    EM 12 or EM 12 containing a 4-hydroxyl group in the benzene ring. For the
    reasons discussed above, however, we are not persuaded that any of the four
    references, either alone or in combination, sufficiently suggests using a
    thalidomide analog containing an amino group on the benzene ring, whether
    to treat ENL, reduce TNFα, or inhibit angiogenesis.



                                           22
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 28 of 64 PageID: 272

    IPR2015-01169
    Patent 5,635,517

          Petitioner’s discussion of WO ’085 does not persuade us “that
    structural similarity is reasonably predictive of functional similarity.” Pet.
    42 (citing Ex. 1007 ¶¶ 94–96, 140–141). We likewise are not persuaded by
    Petitioner’s assertions regarding a reasonable expectation of success, which
    again rely on contentions that an ordinary artisan “would have reasonably
    expected other structurally similar analogs of thalidomide and EM 12 to
    behave like their parent compounds.” Id. at 44–45 (citing Ex. 1007 ¶¶ 155–
    165). As discussed above, information of record, such as Piper and
    Agrawal, indicates that one of ordinary skill would have known that even
    small chemical differences in thalidomide analogs impacted biological
    activity. For example, Piper and Agrawal indicate that the absence or
    presence, as well as the specific location, of a hydroxyl or amino group on
    the benzene ring impacts whether that analog exhibits anti-inflammatory
    and/or immunosuppressive activity (as tested in carrageenan and PFC
    assays).
          In addition, as Petitioner concedes, neither Kaplan (the only reference
    discussing TNFα) nor WO ’085 discloses the use of a thalidomide analog
    containing an amino group on the benzene ring. Pet. 47. As Petitioner also
    recognizes, no cited reference discloses the use of an EM 12 analog
    containing an amino group on the benzene ring. Id. For the reasons
    discussed above, we are not persuaded that any cited reference, either alone
    or in combination, reasonably suggests substituting a hydroxyl group with
    an amino group on the benzene ring to produce a thalidomide analog useful
    in reducing TNFα levels.




                                           23
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 29 of 64 PageID: 273

    IPR2015-01169
    Patent 5,635,517

             4. Analysis—Claim 10
          We likewise are not persuaded that an ordinary artisan would have
    had sufficient reason to prepare any of the four compounds recited in claim
    10. All four compounds in claim 10 comprise an amino group on the
    benzene ring (like AH 13 and AH 14) and a single C=O in the 5-carbon ring
    (like EM 12). Petitioner has not established sufficiently, with reasonable
    underpinnings, why one would have produced such compounds for any
    reason, for example to produce analogs that inhibit angiogenesis (discussed
    in WO ’085). As Petitioner notes, none of the cited references disclose EM
    12 (or other analog having a single C=O in the 5-carbon ring) modified to
    have an amino group on the benzene ring. Pet. 47. While WO ’085 teaches
    a compound having a hydroxyl group on the benzene ring (like AH 20) and
    a single C=O on the 5-carbon ring (like EM 12), Petitioner does not explain
    sufficiently why one would substitute the hydroxyl group in that analog with
    an amino group.
          For example, we are not persuaded that Petitioner contends or
    reasonably establishes a link between inhibiting angiogenesis (disclosed in
    WO ’085), treating ENL (or anti-inflammatory and/or immuno-suppressive
    activities) (disclosed in Piper and Agrawal), and/or reducing TNFα
    (disclosed in Kaplan). Petitioner’s general arguments regarding the “known
    activities and structures of thalidomide, EM 12, and structurally similar
    amino- and hydroxyl-substituted analogs thereof” do not establish that link,
    nor reasonably provide a reason to make the specific hydroxyl to amino
    substitution needed here.
          Piper and Agrawal disclose that AH 20 (4-hydroxythalidomide), but
    not AH 22 (3-hydroxylthalidomide), exhibits both anti-inflammatory and

                                          24
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 30 of 64 PageID: 274

    IPR2015-01169
    Patent 5,635,517

    immunosuppressive activities (both sites of action for ENL). Ex. 1002, 511,
    2nd col. Kaplan discloses EM 12 (Ex. 1003, 5:30–39), and WO ’085
    discloses EM 12 with a hydroxyl group on any of carbons 1, 2, 3, 4, 5 and 6
    of the benzene ring (Ex. 1005, 17). Thus, at most, even if we assume a link
    exists between treating ENL, reducing TNFα, and/or inhibiting
    angiogenesis, the four references would have led an ordinary artisan to make
    a specific version from a genus disclosed in WO ’085, i.e., a species of EM
    20 modified to include a hydroxyl group at the same location in the benzene
    ring as AH 20. For the same reasons discussed above, Petitioner’s assertion
    that “known activities and structures of thalidomide, EM 12, and structurally
    similar amino- and hydroxyl-substituted analogs” would have provided a
    reason to prepare a thalidomide analog having an amino group on the
    benzene ring is not supported reasonably by information before us. Pet. 43.
          Furthermore, we are not persuaded that the compounds of claim 10
    correspond to only a “few known options” of possible relevant thalidomide
    analogs, as Petitioner contends. Pet. 48. As noted by Patent Owner, the
    cited references disclose a large number of possible thalidomide analogs.
    See Prelim. Resp. 42 n.15 (“WO ’085 alone discloses billions of thalidomide
    analogs,” “Kaplan discloses over one hundred,” “Piper discloses
    ‘approximately 50 thalidomide analogs,’” and “Agrawal discloses various
    modifications suggesting hundreds of additional analogs”) (citations
    omitted). Of those many possible thalidomide analogs, the cited references
    suggest that a subset of analogs—analogs lacking an amino group on the
    benzene ring—may be useful to treat ENL, reduce TNFα, or inhibit
    angiogenesis. Information before us does not establish adequately that one
    of ordinary skill in the art would have had reason to modify one specific

                                         25
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 31 of 64 PageID: 275

    IPR2015-01169
    Patent 5,635,517

    analog disclosed in WO ’085 (out of many) to prepare the specific “four
    amino-substituted EM 12 analogs” recited in claim 10. Pet. 48.
              5. Conclusion
          For the reasons discussed above, Petitioner has not established a
    reasonable likelihood of prevailing on the ground that claims 2–6 and 10 of
    the ’517 patent would have been obvious over Piper in view of Kaplan,
    Agrawal, and WO ’085.

          D. Asserted ground of obviousness of claims 2–6 and 10 over Piper,
             Kaplan, Agrawal, and Keith (Ex.1006)
          Petitioner contends that claims 2–6 and 10 of the ’517 patent would
    have been obvious over Piper, Kaplan, Agrawal, and Keith. Pet. 52–59. In
    relation to Piper, Kaplan, and Agrawal, Petitioner asserts similar contentions
    to those discussed above. Id. at 52–55. In this ground, Petitioner
    additionally relies on Keith, which, as Petitioner notes, discloses “solubility
    information for a variety of chemical compounds, including thalidomide and
    EM 12.” Pet. 55 (citing Ex. 1006 at 190, 397).
          Petitioner does not explain adequately how Keith overcomes the
    deficiencies mentioned above in relation to Petitioner’s assertion that an
    ordinary artisan would have combined the teachings of Piper, Kaplan, and
    Agrawal—deficiencies equally applicable to the assertion in this ground—to
    practice the methods of claims 2–6, or prepare the specific compounds
    recited in claim 10.
          At most, Petitioner argues, based on Keith, that an ordinary artisan
    would have known that thalidomide and EM 12 “are practically insoluble in
    water.” Pet. 55 (citing Ex. 1007 ¶ 178). Petitioner also contends, citing
    conclusory statements by Dr. Heathcock in support, that “increasing the

                                          26
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 32 of 64 PageID: 276

    IPR2015-01169
    Patent 5,635,517

    solubility of a drug can significantly enhance its bioavailability,” and that an
    ordinary artisan “would have generally known that the addition of an
    electron donating substituent (e.g., an amino or hydroxyl group) to the benzo
    ring of EM 12 would likely increase its solubility.” Id. (citing Ex. 1007
    ¶¶ 178, 187). Thus, according to Petitioner, “one would have been driven to
    aminate EM 12 in order to improve its poor solubility.” Id. at 55–56 (citing
    Ex. 1007 ¶¶ 178, 187–188).
          For all the reasons discussed above, information before us does not
    suggest or point adequately to modifying EM 12 or another relevant
    compound to contain an amino group on the benzene ring. Keith does not
    overcome that deficiency by merely disclosing the solubility of EM 12 and
    thalidomide. Even assuming one would have had reason to prepare a more
    soluble thalidomide analog, Patent Owner persuades us that an ordinary
    artisan would have faced “a potentially limitless list of modifications,”
    without sufficient guidance pointing to the addition of an amino group on
    the benzene ring in particular. Prelim. Resp. 54–55.
          For the reasons discussed above, Petitioner has not established a
    reasonable likelihood of prevailing on the ground that claims 2–6 and 10 of
    the ’517 patent would have been obvious over Piper in view of Kaplan,
    Agrawal, and Keith.

                                 III. CONCLUSION
          For the foregoing reasons, the information presented in the Petition
    and accompanying evidence does not establish a reasonable likelihood that
    Petitioner would prevail in showing the unpatentability of claims 1–10 of the
    ’517 patent.


                                           27
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 33 of 64 PageID: 277

    IPR2015-01169
    Patent 5,635,517

                                   IV. ORDER
          It is
          ORDERED that the Petition is denied and no trial is instituted.




    For PETITIONER:

     Jeffrey Blake
    jblake@merchantgould.com

    Dianna El Hioum
    delhioum@merchantgould.com


    For PATENT OWNER:

    Francis Cerrito
    nickcerrito@quinnemanuel.com

    Anthony Insogna
    aminsogna@jonesday.com




                                         28
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 34 of 64 PageID: 278
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 35 of 64 PageID: 279




                        EXHIBIT 2
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 36 of 64 PageID: 280


                                                                  DR .REDDY'S

                                                                  Dr. Reddy's Laboratories, Inc .
                                                                  Regulatory Affairs

                                        June 10, 2009
                                                                  200 Somerset Corporate Boul ,rd
                                                                  Building II, 7th Floor
                                                                  Bridgewatey NJ 08807-28
 VIA HAND DELIVERY                                                Tel : (908) 203-4937
                                                                  Fax (908) 203-4980
 Division of Dockets Management
                                                                  wwwdrreddys.com
 Food and Drug Administration
 Department of Health and Human Services
 5630 Fishers Lane, Room 1061                                                             0
 Rockville, MD 20852

        RE :   Enforce the FDC Act to Prevent the Use of REMS to Block or D
               Generic Competition

 Dear Sir or Madam:

                                   CITIZEN PETITION

        Dr. Reddy's Laboratories, Inc. ("Dr. Reddy's") submits this Citizen Petition
 pursuant to the Federal Food, Drug, and Cosmetic Act ("FDC Act") and the Food and
 Drug Administration's ("FDA's") implementing regulations at 21 C.F .R. § 10 .30 to
 request that FDA establish procedures to facilitate the availability of generic versions of
 drug products subject to a Risk Evaluation and Mitigation Strategy ("REMS") and
 enforce the FDC Act to prevent companies from using REMS to block or delay generic
 competition. Dr. Reddy's also requests that FDA work with the Federal Trade
 Commission ("FTC") in an effort to prevent anti-competitive REMS abuses.

        As discussed below, Dr. Reddy's is concerned that REMS, which were created
 under the FDA Amendments Act, Pub . L. No. 110-85 (enacted Sept. 27, 2007)
 ("FDAAA"), while a useful tool to "ensure that the benefits of the drug outweigh the
 risks of the drug," FDC Act § 505-1(a)(1), can also be used improperly to prevent or
 delay generic competition . Specifically, REMS can be used as an excuse by New Drug
 Application ("NDA") sponsors for providing generic companies with drug product
 sample needed to conduct bioequivalence testing and for other purposes required by
 FDA. Dr. Reddy's recent experience in attempting to obtain biostudy sample of a drug
 product under a so-called "deemed REMS" has borne out this concern. In that case, after
 sending multiple requests to purchase biostudy drug product sample, Dr. Reddy's was
 ultimately told by the NDA holder that the company "has no obligation to supply Dr.
 Reddy's . . . and declines to do so."
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 37 of 64 PageID: 281

  Division of Dockets Management
  June 10, 2009                                                      D R . R E D D Y' S
  Page 2


        The number of drug products subject to REMS is growing.' And unless FDA
 takes swift action now by exercising the authority that Congress granted the Agency
 under the FDC Act to prevent REMS gaming, consumers will be prevented from having
 timely access to generic versions of an increasing number of important drugs . Moreover,
 the use of REMS to prevent generic competition upsets the careful balance Congress
 intended when it passed the Drug Price Competition and Patent Term Restoration Act,
 Pub. L. No. 98-417, 98 Star. 1585 (1984) ("Hatch-Waxman Amendments") by permitting
 an additional defacto and unearned period of market exclusivity to NDA holders .


 I.     ACTION REQUESTED

        This Citizen Petition requests that FDA:

        (1)   Promptly issue a Compliance Policy Guide ("CPG") or guidance document
              establishing a procedure whereby a generic applicant who seeks to obtain a
              sufficient quantity of a listed drug subject to a REMS (that incorporates
              elements to assure safe use that restrict product distribution) to conduct
              bioequivalence testing (and to meet other FDA requirements) can obtain a
              letter from FDA describing the Agency's findings that such generic
              applicant has agreed to applicable restrictions on distribution of the listed
              drug necessary to assure safe use of the drug product during bioequivalence
              testing;

        (2)   Incorporate into REMS that restrict product distribution, including those
              REMS currently under review for "deemed REMS" products, a provision
              stating that the listed drug sponsor will not to use REMS restricted
              distribution elements to assure safe use to delay or block generic
              competition;

       FDA has approved 49 REMS for new drugs approved since the enactment of FDAAA,
       and has requested REMS for many other products. See FDA, Approved REMS,
       _http ://www .fda.Qov/Drugs/DrugSafetv/PostmarketDrugSafetyInformationforPatients
       andProviders/ucm111350 .htm (last updated May 30, 2009). In addition, pursuant to
       FDAAA § 909(b)(1), many products approved prior to the enactment of FDAAA are
       deemed to have in effect an approved REMS. See FDA, Notice, Identification of Drug
       and Biological Products Deemed to Have REMS for Purposes of FDAAA of 2007, 73
       Fed. Reg. 16,313 (Mar. 27, 2008) ("Drug and biological products deemed to have in
       effect an approved REMS are those that on March 25, 2008 . . . had in effect `elements to
       assure safe use. "') . Sponsors of "deemed REMS" products were required to submit a
       proposed REMS to FDA by September 21, 2008 . See FDAAA § 909(b)(3).
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 38 of 64 PageID: 282

 Division of Dockets Management
 June 10,2009                                                 Y DR .REDDY'S
 Page 3



        (3)    Enforce the FDC Act against sponsors of listed drugs subject to an
               approved restricted distribution REMS, including, to the extent possible,
               against those sponsors of "deemed REMS" products who, notwithstanding
               having received a copy of a letter identified in (1) above, have refused
               (either explicitly or constructively) to sell, at fair market value, a sufficient
               quantity of their drug product to a proposed generic applicant for
               bioequivalence testing purposes ; and

        (4)    Refer to the FTC any complaints received from generic drug manufacturers
               alleging that the sponsor of a listed drug subject to an approved restricted
               distribution REMS has used such REMS in an anti-competitive manner to
               delay or block generic competition .


 1.     STATEMENT OF GROUNDS

        A.     Factual Background

               1.     FDA Aaaroval_of Generic Dru¢s

        Under the FDC Act, as amended by the Hatch-Waxman Amendments, in order for
 FDA to receive an Abbreviated New Drug Application ("ANDA") for a proposed generic
 version of an innovator drug product, the Agency requires that the application contain,
 among other things, information showing that the proposed generic drug product is
 "bioequivalent" to the drug identified in the Orange Book as the Reference Listed Drug
 ("RLD") . See FDC Act §§ 505(j)(2)(A)(iv), 505(j)(4)(F) ; 21 C.F .R. §§ 314 .94(a)(7),
 314.127(a)(6)(i) (providing that FDA will refuse to approve an ANDA if information
 submitted is insufficient to show that the drug product is bioequivalent to the listed drug
 referenced in the ANDA). A generic drug product is bioequivalent to the RLD if "the
 rate and extent of absorption of the drug do not show a significant difference from the
 rate and extent of absorption of the [RLD] when administered at the same molar dose of
 the therapeutic ingredient under similar experimental conditions in either single dose or
 multiple doses." FDC Act § 505(j)(8)(B)(i) .

        The purpose of demonstrating bioequivalence is to determine whether changes in a
 proposed drug product's formulation or manufacturing affect the rate or extent to which
 the active ingredient reaches the primary site of action . It is presumed that a drug product
 containing the identical active ingredient will behave in the same way as the RLD if it
 reaches the primary site of action at the same rate and to the same extent as the RLD. See
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 39 of 64 PageID: 283

  Division of Dockets Management
  June 10, 2009                                                         D R . R E D DY ' S
  Page 4



 21 C.F .R. § 320.1(e). FDA has considerable discretion in establishing the appropriate
 drug product-specific methods for a generic applicant to demonstrate bioequivalence .
 For products that because of their inherent toxicity could be harmful, Dr. Reddy's
 understands that FDA typically determines that an effective way to ensure the safety of
 subjects in proposed investigations regarding the bioequivalence of such drugs is to
 require generic applicants to submit an Investigational New Drug Application to the
 Office of Generic Drugs ("OGD"), or to otherwise provide OGD with sufficient
 assurance that the bioequivalence study will be conducted in such a manner as to ensure
 the safety of the study subjects . Such safeguards, Dr. Reddy's understands, represent a
 permissible substitute for controls present under a REMS .

         In vivo testing is FDA's preferred method for an ANDA applicant to demonstrate
 bioequivalence (and for a 505(b)(2) applicant to measure bioavailabilityZ), but it is not the
 only permissible method. FDA's regulations state that "[b]ioavailability may be
 measured or bioequivalence may be demonstrated by several in vivo and in vitro
 methods," which are described at 21 C.F.R. § 320.24 in descending order of accuracy,
 sensitivity, and reproducibility.

         In addition to conducting any required bioequivalence testing between a proposed
 generic drug product i.e., test article) and the RLD, FDA's regulations require the
 responsible party conducting bioequivalence testing to retain a reserve sample of each
 test article and RLD used to perform in vivo or in vitro bioequivalence studies that is
 representative of each batch of the test article and RLD used for testing . See 21 C.F.R.
 §§ 320.38, 320.63 . The reserve samples must "consist of a sufficient quantity to permit
 FDA to perform five times all of the release tests required in the application or
 supplemental application." Id. § 320.38(c) .

         For many drug products, a sufficient amount of the RLD for a generic applicant to
 conduct FDA-required bioequivalence testing (as well as retained samples) can be
 procured using normal distribution channels ; for example, through drug product
 wholesalers . A drug product under a REMS, however, may be subject to certain
 distribution restrictions that significantly limit drug product availability and prevent a
 prospective generic applicant from obtaining a sufficient quantity of the drug product to
 conduct required bioequivalence testing and for retained samples . For example, Celgene
 Corporation's ("Celgene's") REVLIMID (lenalidomide) Capsules and THALOMID


        Although this Citizen Petition is specifically directed at generic applicants seeking
        approval of an ANDA, the issues identified in this petition are also relevant to 505(b)(2)
        applicants who plan to rely on FDA's previous findings of safety and effectiveness for a
        listed drug .
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 40 of 64 PageID: 284

 Division of Dockets Management
 June 10, 2009                                                       D R . R E D D Y' S
 Page 5


 (thalidomide) Capsules, both of which are "deemed REMS" products 3 and are known
 human teratogens, are tightly controlled under detailed restricted distribution programs.
 In the case of REVLIMID, that program is known as the RevAssistsM program . Under
 the RevAssistsM program, REVLIMID is prescribed, received, and dispensed only after
 the physician, patient, and pharmacy involved are all registered in the program.
 REVLIMID is not distributed through wholesalers and is not given to physicians via
 samples . In the case of THALOMID, the restricted distribution program is known as the
 S .T .E.P .S ® program i.e., System for Thalidomide Education and Prescribing Safety) .
 As with the REVLIMID RevAssistsM program, THALOMID, under the S.T.E.P.S ®
 program, is prescribed, received, and dispensed only after the physician, patient, and
 pharmacy involved are all registered in the program . THALOMID is similarly not
 distributed through wholesalers and is not given to physicians via samples .

              2.      REMS Requirements and Elements to Assure Safe Use

       FDAAA amended the FDC Act to add § 505(p), which states:

           A person may not introduce or deliver for introduction into interstate
           commerce a new drug if -

           (A)(i) the application for such drug is approved under [FDC Act
           § 505(b) or (j)] and is subject to section 503(b) . . . and

           (B) a [REMS] is required under section 505-1 with respect to the drug
           and the person fails to maintain compliance with the requirements of the
           approved strategy or with other requirements under section 505-1,
           including requirements regarding assessments of approved strategies .

 FDC Act § 505(p) .

         FDC Act § 505-1 provides FDA with the authority to require a proposed REMS
 from an NDA sponsor if the Agency determines that such a strategy "is necessary to
 ensure that the benefits of the drug outweigh the risks of the drug." FDC Act § 505-
 1(a)(1) . FDA may also require a REMS for a previously approved covered application if
 the Agency "becomes aware of new safety information and makes a determination that


       Pursuant to FDAAA § 909, all drug products approved before March 25, 2008 with
       elements to assure safe use (either required under 21 C .F.R . § 314 .520, or otherwise
       agreed to by the sponsor) are deemed to have in effect an approved REMS. See 73 Fed.
       Reg. at 16,314 (Mar. 27, 2008).
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 41 of 64 PageID: 285

  Division of Dockets Management
  June 10, 2009                                                     D R . R E D DY ' S
  Page 6


 such a strategy is necessary to ensure that the benefits of the drug outweigh the risks of
 the drug." Id . § 505-1(a)(2) .

         Under FDC Act § 505-1(f), FDA may require that a REMS "include such elements
 as are necessary to assure safe use of the drug, because of its inherent toxicity or potential
 harmfulness ." FDC Act § 505-1(f)(1) . The elements to assure safe use of such a drug
 include, among other things, certain restricted distribution, procurement, and dispensing
 systems. For example, one element to assure safe use is that "the drug be dispensed to
 patients only in certain health care settings, such as hospitals." Id. § 505-1(f)(3)(C) .
 Another is that "the drug be dispensed to patients with evidence or other documentation
 of safe-use conditions, such as laboratory test results ." Id. § 505-1(f)(3)(D) . Several
 drug products, including REVLIMID and THALOMID, are subject to an approved
 REMS incorporating elements to assure safe use restrictions that limit their availability,
 such that generic drug manufacturers cannot procure drug product sample through normal
 distribution channels .

        In developing REMS, Congress directed FDA to, among other things, ensure that
 elements to assure safe use "not be unduly burdensome on patient access to the drug,"
 FDC Act § 505-1(f)(2)(C), and, in an effort "to minimize the burden on the health care
 delivery system," id. § 505-1(f)(2)(D), design elements to assure safe use that are
 "compatible with established distribution, procurement, and dispensing systems . . . ... Id.
 § 505-1(f)(2)(D)(ii) . In addition, FDA, through the Agency's Drug Safety and Risk
 Management Advisory Committee, must seek public input about how elements to assure
 safe use can be standardized "so as not to be - (i) unduly burdensome on patient access to
 the drug; and (ii) to the extent practicable, minimize the burden on the health care
 delivery system." Id. § 505-1(f)(5)(A) . FDA must then, at least annually, evaluate and
 assess whether elements to assure safe use on one or more drugs meet these goals, and
 must issue or modify Agency guidelines - or modify elements to assure safe use - to
 meet such goals. See id. § 505-1(f)(5)(B)-(C) .

        Recognizing the potential that REMS restricted distribution programs could be
 used to block or delay generic competition, Congress included in FDAAA a provision
 amending the FDC Act mandating that REMS elements to assure safe use not be used as
 an obstacle to generic drug approval . Specifically, FDC Act § 505-1(f)(8) states :

           No holder of an approved covered application shall use any element to
           assure safe use required by [FDA] under [FDC Act § 505-1(f)] to block
           or delay approval ofan application under section 505(b)(2) or (j) or to
           prevent application of such element under [FDC Act § 505-1(i)(1)(B)]
           to a drug that is the subject of an [ANDA].
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 42 of 64 PageID: 286

 Division of Dockets Management
 June 10, 2009                                                      D R . R E D D Y' S
 Page 7



 FDC Act § 505-1(f)(8) (emphasis added) .

        FDAAA also amended the FDC Act to create new provisions for the enforcement
 of § 505-1 . Specifically, under new FDC Act § 502(y), a drug is deemed to be
 misbranded "[i]f it is a drug subject to an approved [REMS] pursuant to section 505(p)
 and the responsible person (as such term is used in section 505-1) fails to comply with a
 requirement of such strategy provided for under subsection (d), (e), or ()9 of section
 505-1 ." FDC Act § 502(y) (emphasis added). In addition, FDAAA amended the law to
 add new § 303(f)(4), which states that "[a]ny responsible person (as such term is used in
 section 505-1) that violates a requirement ofsection 505(o), 505(p), or 505-1 shall be
 subject to a civil monetary penalty" of up to $10 million for all violations adjudicated in a
 single proceeding. FDC Act § 303(f)(4)(A) (emphasis added) .

        With respect to the enforcement of these provisions for a product deemed to have
 an approved REMS in effect, FDAAA states that such a product "is subject to
 enforcement by [FDA] to the same extent as any other [REMS] under [FDC Act § 505-
 1], except that [FDC Act §§] 303(f)(4) and 502(y) . . . shall not apply to such strategy
 before [FDA] has completed review of, and acted on, the first assessment of such strategy
 under [FDC Act § 505-1] ." FDAAA § 909(b)(2)(B) .

        FDA has not yet, to Dr. Reddy's knowledge, used its new statutory authority to
 take enforcement action against a responsible person for failing to comply with a REMS
 requirement under the FDC Act, either generally or specifically with respect to FDC Act
 § 505-1(f)(8) .

        B.     Delaying Generic Competition Through REMS Gaming

        REMS requirements that restrict distribution, procurement, and dispensing of a
 drug product can be used to block or delay generic competition . Indeed, Dr. Reddy's
 recent attempts to procure a sufficient quantity of REVLIMID from Celgene for
 bioequivalence testing purposes is one recent case in which the company believes this
 occurred . Another recent example concerns Barr Laboratories, Inc.'s ("Barr's") attempts
 to procure drug product sample for another Celgene drug product - THALOMID .

        In August 2008, Dr. Reddy's sent a letter to Celgene requesting that the company
 provide REVLIMID to Dr. Reddy's for bioequivalence study testing purposes . Dr.
 Reddy's agreed to reimburse Celgene for the fair market value of the requested
 REVLIMID drug product, as well as any shipping costs. In addition, Dr. Reddy's
 assured Celgene that Dr. Reddy's procedures for conducting any required testing
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 43 of 64 PageID: 287

 Division of Dockets Management
 June 10, 2009                                      ~~             DR . R E D D Y' S
 Page 8


 involving lenalidomide and the REVLIMID drug product provided by Celgene will fully
 comply with FDA requirements, and that Dr. Reddy's controls with respect to
 lenalidomide will be comparable to the RevAssistsM program . Dr. Reddy's requested a
 timely response to the company's request. Celgene did not respond .

         Dr. Reddy's sent a second letter to Celgene in December 2008. In addition to
 repeating the company's request for biostudy drug sample and offering to pay Celgene
 the fair market value of the requested REVLIMID drug product, Dr. Reddy's reminded
 Celgene that FDC Act § 505-1(f)(8) prevents a company from using a REMS to block or
 delay generic competition, and that Celgene's failure to provide the requested sample
 quantity could result in Dr. Reddy's seeking a remedy from FDA and/or the FTC.
 Celgene finally responded to Dr. Reddy's letters in January 2009. Celgene's 1-page
 response dismisses Dr. Reddy's biostudy sample request in a single sentence : "Celgene
 has no obligation to supply Dr. Reddy's with REVLIMID and declines to do so ." Letter
 from Maria E. Pasquale, Vice President and Chief Counsel, Celgene, to Jennifer K.
 Benneson, Vice President, Legal Affairs, Dr. Reddy's (Jan. 12, 2009) (Attachment #1) .

        Celgene's efforts to block generic competition with respect to REVLIMID appear
 to be part of a company-wide campaign to block generic competition for its drug
 products. Indeed, Celgene has taken similar types of actions with respect to
 THALOMID . In patent infringement litigation against Barr concerning Barr's
 submission of ANDA No . 78-505 (which is currently pending at FDA), Barr has asserted
 counterclaims that include tortious interference with a prospective business relationship
 and/or economic advantage, monopolization, attempted monopolization and conspiracy
 to monopolize, and conspiracy in restraint of trade. Barr's counterclaims revolve
 primarily around the allegation that Celgene unlawfully interfered with Barr's
 relationship with a third party supplier of thalidomide called Seratee. According to Barr :

           While negotiating with [Barr] to execute a thalidomide supply
           agreement, Seratee entered an exclusive supply arrangement with
           Celgene, whereby Seratec agreed to supply thalidomide [Active
           Pharmaceutical Ingredient ("API")] to Celgene alone and not to any
           other company . Scratec refused to supply [Barr] with thalidomide API
           or provide a [Drag Master File] reference letter on [Barr's] behalf
           because of the exclusive thalidomide API supply agreement Seratec
           executed with Celgene .

 Barr Laboratories, Inc., Answer, Counterclaims and Demand for Jury Trial at 43, Cel¢ene
 Corp. v. Barr Labs., Inc . , CA No. 07-286 (D.N.J. Mar. 1, 2007) (Attachment #2) . Barr
 alleges that "Celgene required Seratec to enter into an exclusive supply agreement with it
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 44 of 64 PageID: 288

 Division of Dockets Management
 June 10,2009                                                       DR .REDDY'S
 Page 9


 for the purpose of interfering with another company's ability to market a thalidomide
 product," id., and that Barr's ANDA was significantly delayed while the company
 searched for an alternative supply of drug product and conducted new bioequivalence
 studies. See id. at 43-44 .

         In turn, Celgene submitted a citizen petition to FDA requesting that the Agency
 not approve Barr's ANDA because, among other things, it raises unacceptable safety
 risks insofar as Celgene's S.T.E.P.S.® program is concerned, see Citizen Petition of
 Celgene, FDA Docket No. 2007-P-0113-0002, at 1-2 (Sept. 20, 2007) . Celgene also
 alleged in its patent infringement litigation against Barr that Barr engaged in illegal or
 inequitable conduct by obtaining drug product necessary for Barr to conduct
 bioequivalence testing not in accordance with Celgene's S.T.E .P.S ® program .
 Specifically, Celgene alleges that:

           Barr, in an effort to obtain Thalomid® for use in its ANDA application,
           obtained 280 capsules of the 50mg, 140 capsules of the 100mg, and 924
           capsules of the 200mg Thalomid® in violation of the product labels and
           S.T.E.P.S .° system by improperly purchasing the drug from a
           pharmacy. Upon information and belief, Barr did not attempt to obtain
           the drug in accordance with the FDA-mandated S.T.E.P.S.® system.

 Reply to Counterclaims at 25, Cel¢ene Corp. v. Barr Labs., Inc. , CA No. 07-286 (D.N.J.
 Apr. 5, 2007) (Attachment #3).

        In other words, a company can tie up the supply of a REMS restricted distribution
 drug product, thereby forcing a generic manufacturer to find alternative means of
 obtaining the RLD product - that Celgene, for example, has stated to Dr. Reddy's it "has
 no obligation to supply" - only to be faced with allegations that it unlawfully procured
 the drug product. Such efforts are nothing more than crude attempts to delay or block
 generic competition and clearly violate the REMS anti-gaming statutory provision at
 FDC Act § 505-1(f)(8) .

        Moreover, the use of REMS to prevent generic competition upsets the delicate
 balance between innovator intellectual property protection interests and timely generic
 entry into the market that Congress intended when it passed the Hatch-Waxman
 Amendments by permitting NDA holders to manipulate the REMS requirements to
 obtain a de facto and unwarranted period of market exclusivity.4 The abuse of REMS as


        See, e. ., Mylan Pharm., Inc . v. Thompson, 268 F .3d 1323, 1326 (Fed. Cir. 2001)
        ("These provisions of the Hatch-Waxman Amendments emerged from Congress' efforts
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 45 of 64 PageID: 289

 Division of Dockets Management
 June 10, 2009                                                        D R . R E DDY ' S
 Page 10


 a lifecycle management tool to block or delay generic competition is in the same vein as
 other efforts     multiple 30-month stays and citizen petitions) some companies have
 used to extend marketing protections and that have upset the balance of the Hatch-
 Waxman Amendments. Those and other anti-competitive efforts, many of which the
 FTC has commented on and objected to, have been, to a large extent, remedied by
 subsequent amendments to the FDC Act. In the case of REMS gaming, however,
 Congress had the foresight to predict that REMS could be used to adversely affect
 generic competition and handed FDA the tools necessary to prevent REMS abuse.

        C.     FDA Should Establish Procedures to Facilitate Generic Drug Approval
               and Enforce the FDC Act to Prevent REMS Gaming

        While Dr. Reddy's agrees that certain restrictions are needed to assure the safe use
 of REVLIMID and THALOMID and other REMS drug products because of their
 inherent toxicity or potential harmfulness, such restrictions should not be used to prevent
 generic drug manufacturers from obtaining RLD sample for use in bioequivalence testing
 necessary to obtain ANDA (or 505(b)(2) application) approval . And companies that use
 REMS for anti-competitive purposes should not go unchecked . As discussed above,
 FDA has the authority to take enforcement action when a company games REMS to
 block or delay generic competition .

         In an effort to more clearly describe FDA's regulatory procedures and
 enforcement procedures and practices with respect to innovator companies that seek to
 use REMS to block or delay generic competition, Dr. Reddy's requests that FDA issue a
 CPG or guidance document. Under procedures more fully described in a CPG or
 guidance document, a generic applicant could obtain a letter from FDA describing the
 Agency's findings that such generic applicant has agreed to applicable distribution
 restrictions necessary to assure safe use of the REMS restricted distribution drug product
 during bioequivalence testing . The generic applicant would provide a copy of that letter
 to an RLD sponsor with a request to purchase, at fair market value, a sufficient quantity
 of the REMS drug product for bioequivalence testing purposes . If the RLD sponsor fails
 to provide the generic applicant with the requested drug product in a timely manner (e.g
 within 30 days of receiving a request) notwithstanding FDA's authorization to do so, then
 FDA should make clear in its CPG or guidance document that the Agency will consider
 such a failure to be a "use" of a REMS to block or delay generic competition in violation


        to balance two conflicting policy objectives : to induce name brand pharmaceutical firms
        to make the investments necessary to research and develop new drug products, while
        simultaneously enabling competitors to bring cheaper, generic copies of those drugs to
        market.") (internal quote and citation omitted) .
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 46 of 64 PageID: 290

  Division of Dockets Management
  June 10, 2009                                                     D R . R E DDY ' S
  Page 11


  of FDC Act § 505-1(f)(8), and that enforcement action may be taken consistent with FDC
  Act §§ 502(y), and 303(f)(4) .

        Interestingly, Congress suggested a similar procedure in one draft of FDAAA that
  was passed by the U .S . House of Representatives. That bill - H .R. 2900 - included the
  following provisions :

            (5) LIMITATION - No holder of an approved application shall use any
            restriction on distribution required by the Secretary as necessary to
            assure safe use of the drug to block or delay approval of an application
            under section 505(b)(2) or (j) or to prevent application of such
            restriction under subsection (i)(1)(B) to a drug that is the subject of an
            abbreviated new drug application .

            (6) BIOEQUIVALENCE TESTING - Notwithstanding any other
            provisions in this subsection, the holder of an approved application that
            is subject to distribution restrictions required under this subsection that
            limit the ability of a sponsor seeking approval of an application under
            subsection 505(b)(2) or (j) to purchase on the open market a sufficient
            quantity of drug to conduct bioequivalence testing shall provide to such
            a sponsor a sufficient amount of drug to conduct bioequivalence testing
            if the sponsor seeking approval under section 505(b)(2) or (j) -

               (A) agrees to such restrictions on distribution as the Secretary finds
               necessary to assure safe use of the drug during bioequivalence
               testing; and

               (B) pays the holder of the approved application the fair market value
               of the drug purchased for bioequivalence testing .

           (7) LETTER BY SECRETARY- Upon a showing by the sponsor
           seeking approval under section 505(b)(2) or (j) that the sponsor has
           agreed to such restrictions necessary to assure safe use of the drug
           during bioequivalence testing, the Secretary shall issue to the sponsor
           seeking to conduct bioequivalence testing a letter that describes the
           Secretary's finding which shall serve as proof that the sponsor has
           satisfied the requirements of subparagraph (6)(A) .

 H .R. 2900, 110th Cong. § 901 (2007) (as passed by the House of Representatives, July
 16, 2007).
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 47 of 64 PageID: 291

 Division of Dockets Management
 June 10, 2009                                                         DR . REDDY'S
 Page 12



        Although FDAAA included only section (5) above (i .e., FDC Act § 505-1(f)(8)),
 clearly Congress was concerned about the potential to game REMS to adversely affect
 generic competition and anticipated a need for FDA to develop procedures for generic
 companies to obtain bioequivalence testing supply .5 FDA should do so now, and should
 take immediate enforcement action against a company that fails to provide biostudy drug
 product sample in light of FDA's authorization to do so.

        Dr. Reddy's recognizes that FDAAA § 909(b)(2)(B) limits FDA's authority to
 take enforcement action with respect to a product under a "deemed REMS ;" however, the
 law also states that such a product "is subject to enforcement by [FDA] to the same
 extent as any other [REMS] under [FDC Act § 505-I]." FDAAA § 909(b)(2)(B)
 (emphasis added). As such, if FDA finds that a "deemed REMS" product sponsor has
 violated FDC Act § 505-1, then the Agency should take other appropriate enforcement
 action not specifically precluded by FDAAA § 909(b)(2)(B) to influence the sponsor's
 anti-competitive commercial activities . For example, FDA could issue a Warning Letter
 or Untitled Letter to the sponsor of a REMS product if that sponsor has delayed or
 blocked generic competition in violation of FDC Act § 505-1(f)(8), because, for example,
 such sponsor has failed to provide biostudy drug product sample in light of FDA's
 authorization to do so.

         In addition to establishing procedures for generic applicants to obtain drug product
 sample for bioequivalence testing purposes, FDA should incorporate into the Agency's
 REMS with sponsors a provision stating that, consistent with FDC Act § 505-1(f)(8), the
 listed drug sponsor will not to use REMS elements to assure safe use that restrict product
 distribution to delay or block generic competition . A company that nevertheless uses a
 REMS to delay or block generic competition should be subject to immediate enforcement
 action. Incorporating such information into REMS would help ensure that FDA is
 meeting Congress' directive that elements to assure safe use "not be unduly burdensome
 on patient access to the drug," FDC Act § 505-1(f)(2)(C), and that such elements are
 "compatible with established distribution, procurement, and dispensing systems . . . ... Id.
 § 505-1(f)(2)(D)(ii) .

 5
       Dr. Reddy's understands that FDA's current policy is to follow similar procedures when
       a generic applicant requests the Agency's assistance in obtaining sample of a drug
       product under a restricted distribution program for bioequivalence testing purposes ;
       however, that policy is not, to Dr. Reddy's knowledge, incorporated into any written and
       publicly available FDA procedures . Congress' decision not to include the procedures
       described in H.R . 2900 should not, therefore, be interpreted as a rejection of the actions
       Dr. Reddy's requests in this Citizen Petition.
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 48 of 64 PageID: 292

  Division of Dockets Management
  June 10, 2009                                                        D R . R E DD Y ' S
  Page 13



        Finally, because of the anti-competitive effects of REMS gaming, FDA should
 refer any complaint the Agency receives about alleged REMS gaming to the FTC. The
 FTC can then determine whether or not it is appropriate to take enforcement action under
 the laws and regulations the Commission enforces .


 III.   ENVIRONMENTAL IMPACT

          Pursuant to 21 C .F.R. § 25 .31, an environmental impact statement is not required
  for this action because the grant of the Citizen Petition would not have an effect on the
  environment .


 IV.    ECONOMIC IMPACT

        Information on the economic impact of the action requested by this Citizen
 Petition will be submitted if requested by FDA.


 CERTIFICATION

         Dr. Reddy's makes the following certification pursuant to FDC Act
 § 505(q)(1)(H) : I certify that, to my best knowledge and belief: (a) this petition includes
 all information and views upon which the petition relies ; (b) this petition includes
 representative data and/or information known to the petitioner which are unfavorable to
 the petition; and (c) I have taken reasonable steps to ensure that any representative data
 and/or information which are unfavorable to the petition were disclosed to me. I further
 certify that the information upon which I have based the action requested herein first
 became known to the party on whose behalf this petition is submitted on or about the
 following date : January 2009. If I received or expect to receive payments, including cash
 and other forms of consideration, to file this information or its contents, I received or
 expect to receive those payments from the following persons or organizations : DRDr.
 Reddy's. I verify under penalty of perjury that the foregoing is true and correct as of the
 date of the submission of this petition.b

 6
        FDA has clarified that the citizen petition procedures at FDC Act § 505(q) apply to
        petitions that affect an ANDA or 505(b)(2) application that is pending at the time the
        citizen petition is submitted to FDA. See, FDA, Draft Guidance for Industry, Citizen
        Petitions and Petitions for Stay of Action Subject to Section 505(q) of the Federal Food,
        Drug, and Cosmetic Act, at 4 (Jan. 2009). Dr. Reddy's does not - and cannot as a result
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 49 of 64 PageID: 293

  Division of Dockets Management
  June 10, 2009                                                       DR . R E D D Y ' S
  Page 14




                                              Respectfully submitted,



                                              Kum~ aS` .
                                              Senior Director
                                              Regulatory Affairs and Compliance




  cc :   Gary J. Buehler
            Director, Office of Generic Drugs, FDA
         Elizabeth H. Dickinson, Esq.
         Kim E. Dettelbach, Esq.
            Office of Chief Counsel, FDA
         Jon Liebowitz
            Chairman, FTC




         of Celgene's refusal to provide drug product so that Dr. Reddy's can conduct the required
         bioequivalence testing to submit an ANDA - have an ANDA pending at FDA for a
         generic version of REVLIMID or another drug product subject to a REMS restricted
         distribution requirement. Nevertheless, Dr. Reddy's is aware of at least one pending
         ANDA - Barr's ANDA No. 78-505 for a generic version of TBALOMIID - that serves as
         a basis for FDA to consider this Citizen Petition under § 505(q) .
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 50 of 64 PageID: 294
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 51 of 64 PageID: 295




                        EXHIBIT 3
        Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 52 of 64 PageID: 296
Table of Contents



                                            UNITED STATES
                                SECURITIES AND EXCHANGE COMMISSION
                                                         Washington, D.C. 20549

                                                            FORM 10-K
    (Mark one)

       þ                 ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES
                                            EXCHANGE ACT OF 1934
                                                 For the fiscal year ended December 31, 2009

                                                                       or

       o              TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES
                                            EXCHANGE ACT OF 1934
                                           For the transition period from               to

                                                        Commission file number 0-16132


                                 CELGENE CORPORATION
                                              (Exact name of registrant as specified in its charter)

                                Delaware                                                                XX-XXXXXXX
                      (State or other jurisdiction of                                        (I.R.S. Employer Identification No.)
                     incorporation or organization)

                           86 Morris Avenue
                         Summit, New Jersey                                                                07901
                 (Address of principal executive offices)                                                (Zip Code)

                                                                (908) 673-9000
                                             (Registrant’s telephone number, including area code)

                                          Securities registered pursuant to Section 12(b) of the Act:

                       Title of each class                                           Name of each exchange on which registered
               Common Stock, par value $.01 per share                                     NASDAQ Global Select Market

                                       Securities registered pursuant to Section 12(g) of the Act: None

    Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.

                                                                  Yes þ No o

    Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.

                                                                  Yes o No þ

    Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities
    Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such
    reports), and (2) has been subject to such filing requirements for the past 90 days.

                                                                  Yes þ No o

    Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every
    Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during
    the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).

                                                                  Yes þ No o
    Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 53 of 64 PageID: 297
Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will
not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in
Part III of this Form 10-K or any amendment to this Form 10-K. o

Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller
reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in
Rule 12b-2 of the Exchange Act.

Large accelerated filer þ       Accelerated filer o               Non-accelerated filer o             Smaller reporting company o
                                                        (Do not check if a smaller reporting company)

Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).

                                                             Yes o No þ

The aggregate market value of voting stock held by non-affiliates of the registrant on June 30, 2009, the last business day of the
registrant’s most recently completed second quarter was $21,935,672,339 based on the last reported sale price of the registrant’s
Common Stock on the NASDAQ Global Select Market on that date.

There were 459,730,918 shares of Common Stock outstanding as of February 11, 2010.

                                               Documents Incorporated by Reference

The registrant intends to file a definitive proxy statement pursuant to Regulation 14A within 120 days of the end of the fiscal year
ended December 31, 2009. The proxy statement is incorporated herein by reference into the following parts of the Form 10-K:

     Part II, Item 5, Equity Compensation Plan Information

     Part III, Item 10, Directors, Executive Officers and Corporate Governance;

     Part III, Item 11, Executive Compensation;

     Part III, Item 12, Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters;

     Part III, Item 13, Certain Relationships and Related Transactions, and Director Independence;

     Part III, Item 14, Principal Accountant Fees and Services.
   Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 54 of 64 PageID: 298


                                                CELGENE CORPORATION
                                              ANNUAL REPORT ON FORM 10-K

                                                    TABLE OF CONTENTS

Item No.                                                                                                  Page

                                                                 Part I

                                                  1. Business                                                      1

                                               1A. Risk Factors                                                   21

                                        1B. Unresolved Staff Comments                                             34

                                                 2. Properties                                                    34

                                             3. Legal Proceedings                                                 35

                             4. Submission of Matters to a Vote of Security Holders                               39

                                                                 Part II

   5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity
                                                  Securities                                                      40

                                           6. Selected Financial Data                                             42

           7. Management’s Discussion and Analysis of Financial Condition and Results of Operations               43

                        7A. Quantitative and Qualitative Disclosures About Market Risk                            65

                                8. Financial Statements and Supplementary Data                                    68

           9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure               118

                                         9A. Controls and Procedures                                             118

                                             9B. Other Information                                               121

                                                                Part III

                           10. Directors, Executive Officers and Corporate Governance                            121

                                          11. Executive Compensation                                             121

   12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters            121

                 13. Certain Relationships and Related Transactions, and Director Independence                   121

                                  14. Principal Accountant Fees and Services                                     121

                                                                Part IV

                                  15. Exhibits, Financial Statement Schedules                                    122

                                       Signatures and Power of Attorney                                          128

                                                          Exhibit 3.2
                                                          Exhibit 21.1
                                                          Exhibit 23.1
                                                          Exhibit 31.1
                                                          Exhibit 31.2
                                                          Exhibit 32.1
                                                          Exhibit 32.2
                                                EX-101 INSTANCE DOCUMENT
                                                 EX-101 SCHEMA DOCUMENT
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 55 of 64 PageID: 299
                     EX-101 CALCULATION LINKBASE DOCUMENT
                         EX-101 LABELS LINKBASE DOCUMENT
                     EX-101 PRESENTATION LINKBASE DOCUMENT
                       EX-101 DEFINITION LINKBASE DOCUMENT
        Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 56 of 64 PageID: 300
Table of Contents


    If we are not able to effectively compete our business will be adversely affected.

    The pharmaceutical and biotech industry in which we operate is highly competitive and subject to rapid and significant
    technological change. Our present and potential competitors include major pharmaceutical and biotechnology companies, as well
    as specialty pharmaceutical firms, including, but not limited to:

         •    Takeda and Johnson & Johnson, compete with REVLIMID ® and THALOMID®in the treatment of multiple myeloma and
              in clinical trials with our compounds;

         •    Eisai Co., Ltd., SuperGen, Inc. and Johnson & Johnson compete or may potentially compete with VIDAZA®;

         •    Amgen, which potentially competes with our TNF-α and kinase inhibitors;

         •    AstraZeneca plc, which potentially competes in clinical trials with our compounds and TNF-α inhibitors;

         •    Biogen Idec Inc. and Genzyme Corporation, both of which are generally developing drugs that address the oncology
              and immunology markets;

         •    Bristol Myers Squibb Co., which potentially competes in clinical trials with our compounds and TNF-α inhibitors;

         •    F. Hoffman-La Roche Ltd., which potentially competes in clinical trials with our IMiDs® compounds and TNF-α
              inhibitors;

         •    Johnson & Johnson, which potentially competes with certain of our proprietary programs, including our oral anti-
              inflammatory programs;

         •    Novartis, which potentially competes with our compounds and kinase programs; and

         •    Pfizer, which potentially competes in clinical trials with our kinase inhibitors.

    Many of these companies have considerably greater financial, technical and marketing resources than we do. This enables them,
    among other things, to make greater research and development investments and spread their research and development costs, as
    well as their marketing and promotion costs, over a broader revenue base. Our competitors may also have more experience and
    expertise in obtaining marketing approvals from the FDA, and other regulatory authorities. We also experience competition from
    universities and other research institutions, and in some instances, we compete with others in acquiring technology from these
    sources. The pharmaceutical industry has undergone, and is expected to continue to undergo, rapid and significant technological
    change, and we expect competition to intensify as technical advances in the field are made and become more widely known. The
    development of products, including generics, or processes by our competitors with significant advantages over those that we are
    seeking to develop could cause the marketability of our products to stagnate or decline.

    We may be required to modify our business practices, pay fines and significant expenses or experience losses due to
    governmental investigations or other litigation.

    From time to time, we may be subject to governmental investigation or litigation on a variety of matters, including, without
    limitation, regulatory, intellectual property, product liability, antitrust, consumer, commercial, securities and employment litigation
    and claims and other legal proceedings that may arise from the conduct of our business as currently conducted or as conducted
    in the future.

    In particular, we are subject to significant product liability risks as a result of the testing of our products in human clinical trials
    and for products that we sell after regulatory approval.

    Pharmaceutical companies involved in Hatch-Waxman litigation are often subject to follow-on lawsuits and governmental
    investigations, which may be costly and could result in lower-priced generic products that are competitive with our products
    being introduced to the market.




                                                                       27
        Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 57 of 64 PageID: 301
Table of Contents


    In the fourth quarter of 2009, we received a civil inquiry and demand from the Federal Trade Commission (FTC). The FTC
    requested documents and other information relating to requests by generic companies to purchase our patented THALOMID®
    and REVLIMID®brand drugs in order to evaluate whether there is reason to believe that we have engaged in unfair methods of
    competition. We continue to cooperate with the FTC’s request for information.

    Litigation and governmental investigations are inherently unpredictable and may:

         •    result in rulings that are materially unfavorable to us, including a requirement that we pay significant damages, fines or
              penalties or prevent us from operating our business in a certain manner;

         •    cause us to change our business operations to avoid perceived risks associated with such litigation or investigations;

         •    have an adverse affect on our reputation and the demand for our products; and

         •    require the expenditure of significant time and resources, which may divert the attention of our management and
              interfere with the pursuit of our strategic objectives.

    While we maintain insurance for certain risks, the amount of our insurance coverage may not be adequate to cover the total
    amount of all insured claims and liabilities. It also is not possible to obtain insurance to protect against all potential risks and
    liabilities. If any litigation or governmental investigation were to have a material adverse result, there could be a material impact on
    our results of operations, cash flows, or financial position. See also Legal Proceedings contained in Part I, Item 3 of this Annual
    Report on Form 10-K.

    The development of new biopharmaceutical products involves a lengthy and complex process, and we may be unable to
    commercialize any of the products we are currently developing.

    Many of our drug candidates are in the early or mid-stages of research and development and will require the commitment of
    substantial financial resources, extensive research, development, preclinical testing, clinical trials, manufacturing scale-up and
    regulatory approval prior to being ready for sale. This process involves a high degree of risk and takes many years. Our product
    development efforts with respect to a product candidate may fail for many reasons, including the failure of the product candidate
    in preclinical studies; adverse patient reactions to the product candidate or indications or other safety concerns; insufficient
    clinical trial data to support the effectiveness or superiority of the product candidate; our inability to manufacture sufficient
    quantities of the product candidate for development or commercialization activities in a timely and cost-efficient manner; our
    failure to obtain, or delays in obtaining, the required regulatory approvals for the product candidate, the facilities or the process
    used to manufacture the product candidate; or changes in the regulatory environment, including pricing and reimbursement, that
    make development of a new product or of an existing product for a new indication no longer desirable. Moreover, our
    commercially available products may require additional studies with respect to approved indications as well as new indications
    pending approval.

    The stem cell products that we are developing through our CCT subsidiary may represent substantial departures from established
    treatment methods and will compete with a number of traditional products and therapies which are now, or may be in the future,
    manufactured and marketed by major pharmaceutical and biopharmaceutical companies. Furthermore, public attitudes may be
    influenced by claims that stem cell therapy is unsafe, and stem cell therapy may not gain the acceptance of the public or the
    medical community.




                                                                      28
        Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 58 of 64 PageID: 302
Table of Contents


                                              SIGNATURES AND POWER OF ATTORNEY

          KNOW ALL MEN BY THESE PRESENTS, that each person or entity whose signature appears below constitutes and
    appoints Sol J. Barer and Robert J. Hugin, and each of them, its true and lawful attorneys-in-fact and agents, with full power of
    substitution and resubstitution, for it and in its name, place and stead, in any and all capacities, to sign any and all amendments to
    this Form 10-K and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and
    Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and
    perform each and every act and thing requisite and necessary to be done, as fully to all contents and purposes as it might or
    could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his
    substitute or substitutes may lawfully do or cause to be done by virtue thereof.

           Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934, the registrant has duly caused
    this report to be signed on its behalf by the undersigned thereunto duly authorized.

                                                                   CELGENE CORPORATION

                                                                   By: /s/ Sol J. Barer
                                                                       Sol J. Barer
                                                                       Chairman of the Board and
                                                                       Chief Executive Officer

    Date: February 18, 2010

    Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons
    on behalf of the registrant and in the capacities and on the dates indicated.

    Signature                                                              Title                                      Date

                      /s/ Sol J. Barer                 Chairman of the Board and Chief                          February 18, 2010
                        Sol J. Barer                   Executive Officer

                    /s/ Robert J. Hugin                Director, Chief Operating Officer                        February 18, 2010
                      Robert J. Hugin

                 /s/ David W. Gryska                   Chief Financial Officer                                  February 18, 2010
                   David W. Gryska

                /s/ Michael D. Casey                   Director                                                 February 18, 2010
                  Michael D. Casey

                     /s/ Carrie S. Cox                 Director                                                 February 18, 2010
                       Carrie S. Cox

                 /s/ Rodman L. Drake                   Director                                                 February 18, 2010
                   Rodman L. Drake




                                                                     128
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 59 of 64 PageID: 303




                        EXHIBIT 4
           Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 60 of 64 PageID: 304
Table of Contents




                                            UNITED STATES SECURITIES AND EXCHANGE COMMISSION
                                                                                         Washington, D.C. 20549
                                                                                               Form 10-K
       (Mark one)
             þ           ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                           For the fiscal year ended December 31, 2010
                                                                or
             o           TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                            For the transition period from                   to
                                                                                     Commission file number 001-34912

                                                                   CELGENE CORPORATION
                                                                                    (Exact name of registrant as specified in its charter)


                                                  Delaware                                                                                                  XX-XXXXXXX
                                        (State or other jurisdiction of                                                                                    (I.R.S. Employer
                                       incorporation or organization)                                                                                     Identification No.)

                                            86 Morris Avenue                                                                                                   07901
                                           Summit, New Jersey                                                                                                (Zip Code)
                                    (Address of principal executive offices)
                                                                                                   (908) 673-9000
                                                                               (Registrant’s telephone number, including area code)
                                                                          Securities registered pursuant to Section 12(b) of the Act:

                                             Title of Each Class                                                                             Name of Each Exchange on Which Registered
                                Common Stock, par value $.01 per share                                                                            NASDAQ Global Select Market
                                      Contingent Value Rights                                                                                     NASDAQ Global Select Market
                                                                          Securities registered pursuant to Section 12(g) of the Act:
                                                                                                    None
             Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes þ                       No o
             Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o                     No þ
            Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding
       12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past
       90 days. Yes þ No o
            Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted
       and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to
       submit and post such files). Yes þ No o
            Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s
       knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o
             Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of
       “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):
       Large accelerated filer þ                                      Accelerated filer o                              Non-accelerated filer o                                  Smaller reporting company o
                                                                                                           (Do not check if a smaller reporting company)
             Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o                         No þ
            The aggregate market value of voting stock held by non-affiliates of the registrant on June 30, 2010, the last business day of the registrant’s most recently completed
       second quarter, was $23,349,073,366 based on the last reported sale price of the registrant’s Common Stock on the NASDAQ Global Select Market on that date.
             There were 464,898,965 shares of Common Stock outstanding as of February 18, 2011.
                                                                                    Documents Incorporated by Reference
             The registrant intends to file a definitive proxy statement pursuant to Regulation 14A within 120 days of the end of the fiscal year ended December 31, 2010. The proxy
       statement is incorporated herein by reference into the following parts of the Form 10-K:
             Part II, Item 5, Equity Compensation Plan Information
             Part III, Item 10, Directors, Executive Officers and Corporate Governance;
             Part III, Item 11, Executive Compensation;
             Part III, Item 12, Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters;
             Part III, Item 13, Certain Relationships and Related Transactions, and Director Independence;
             Part III, Item 14, Principal Accountant Fees and Services.
Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 61 of 64 PageID: 305



                                                                  CELGENE CORPORATION
                                                             ANNUAL REPORT ON FORM 10-K
                                                                   TABLE OF CONTENTS

 Item No.                                                                                                                  Page
                                                                           Part I
    1.      Business                                                                                                         1
   1A.      Risk Factors                                                                                                    21
   1B.      Unresolved Staff Comments                                                                                       34
    2.      Properties                                                                                                      35
    3.      Legal Proceedings                                                                                               35
    4.      Submission of Matters to a Vote of Security Holders                                                             37

                                                                         Part II
    5.      Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities    38
    6.      Selected Financial Data                                                                                         40
    7.      Management’s Discussion and Analysis of Financial Condition and Results of Operations                           42
   7A.      Quantitative and Qualitative Disclosures About Market Risk                                                      60
    8.      Financial Statements and Supplementary Data                                                                     63
    9.      Changes in and Disagreements With Accountants on Accounting and Financial Disclosure                           117
   9A.      Controls and Procedures                                                                                        117
   9B.      Other Information                                                                                              120

                                                                            Part III
   10.      Directors, Executive Officers and Corporate Governance                                                         120
   11.      Executive Compensation                                                                                         120
   12.      Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                 120
   13.      Certain Relationships and Related Transactions, and Director Independence                                      120
   14.      Principal Accountant Fees and Services                                                                         120

                                                                          Part IV
   15.      Exhibits, Financial Statement Schedules                                                                        120
            Signatures and Power of Attorney                                                                               126
EX-21.1
EX-23.1
EX-31.1
EX-31.2
EX-32.1
EX-32.2
EX-101 INSTANCE DOCUMENT
EX-101 SCHEMA DOCUMENT
EX-101 CALCULATION LINKBASE DOCUMENT
EX-101 LABELS LINKBASE DOCUMENT
EX-101 PRESENTATION LINKBASE DOCUMENT
EX-101 DEFINITION LINKBASE DOCUMENT
           Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 62 of 64 PageID: 306
Table of Contents

               We have received a Paragraph IV Certification Letter dated August 30, 2010, advising us that Natco Pharma Limited of Hyderabad, India, or Natco, submitted an
          ANDA to the FDA. See Part 1, Item 3, “Legal Proceedings — Revlimid®” of this report for further discussion.

              If we are not able to effectively compete our business will be adversely affected.
                  The pharmaceutical and biotech industry in which we operate is highly competitive and subject to rapid and significant technological change. Our present and
          potential competitors include major pharmaceutical and biotechnology companies, as well as specialty pharmaceutical firms, including, but not limited to:
                    • Takeda and Johnson & Johnson, which compete with REVLIMID® and THALOMID® in the treatment of multiple myeloma and in clinical trials with our
                      compounds;
                    • Eisai Co., Ltd., SuperGen, Inc. and Johnson & Johnson, which compete or may potentially compete with VIDAZA®, in addition Eisai Co., Ltd. potentially
                      competes with ABRAXANE®, and in other oncology products in general;
                    • Amgen, which potentially competes with our TNF-α and kinase inhibitors;
                    • AstraZeneca plc, which potentially competes in clinical trials with our compounds and TNF-α inhibitors;
                    • Biogen Idec Inc. and Genzyme Corporation, both of which are generally developing drugs that address the oncology and immunology markets;
                    • Bristol Myers Squibb Co., which potentially competes with ABRAXANE®, and in clinical trials with our compounds and TNF-α inhibitors, in addition to
                      other oncology products in general;
                    • F. Hoffman-La Roche Ltd., which potentially competes in clinical trials with our IMiDs® compounds and TNF-α inhibitors, in addition to other oncology
                      products in general;
                    • Johnson & Johnson, which potentially competes with certain of our proprietary programs, including our oral anti-inflammatory programs;
                    • Abbott Laboratories, which potentially competes with our oral anti-inflammatory programs;
                    • Novartis, which potentially competes with our compounds and kinase programs;
                    • Pfizer, which potentially competes in clinical trials with our kinase inhibitors; and
                    • Sanofi-Aventis, which competes with ABRAXANE®, in addition to other oncology products in general.
                  Many of these companies have considerably greater financial, technical and marketing resources than we do. This enables them, among other things, to make
          greater research and development investments and spread their research and development costs, as well as their marketing and promotion costs, over a broader
          revenue base. Our competitors may also have more experience and expertise in obtaining marketing approvals from the FDA, and other regulatory authorities. We also
          experience competition from universities and other research institutions, and in some instances, we compete with others in acquiring technology from these sources.
          The pharmaceutical industry has undergone, and is expected to continue to undergo, rapid and significant technological change, and we expect competition to
          intensify as technical advances in the field are made and become more widely known. The development of products, including generics, or processes by our
          competitors with significant advantages over those that we are seeking to develop could cause the marketability of our products to stagnate or decline.

              We may be required to modify our business practices, pay fines and significant expenses or experience losses due to litigation or governmental investigations.

                 From time to time, we may be subject to litigation or governmental investigation on a variety of matters, including, without limitation, regulatory, intellectual
          property, product liability, antitrust, consumer, whistleblower, commercial, securities and employment litigation and claims and other legal proceedings that may arise
          from the conduct of our business as currently conducted or as conducted in the future.


                                                                                                   27
           Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 63 of 64 PageID: 307
Table of Contents

                  In particular, we are subject to significant product liability risks as a result of the testing of our products in human clinical trials and for products that we sell
          after regulatory approval.
                 Pharmaceutical companies involved in Hatch-Waxman litigation are often subject to follow-on lawsuits and governmental investigations, which may be costly
          and could result in lower-priced generic products that are competitive with our products being introduced to the market.
                  In the fourth quarter of 2009, we received a Civil Investigative Demand (CID) from the U.S. Federal Trade Commission, or the FTC. The FTC requested
          documents and other information relating to requests by generic companies to purchase our patented REVLIMID® and THALOMID® brand drugs in order to evaluate
          whether there is reason to believe that we have engaged in unfair methods of competition. In the first quarter of 2010, the State of Connecticut referenced the same
          issues as those referenced in the 2009 CID and issued a subpoena. In the fourth quarter of 2010, we received a second CID from the FTC relating to this matter. We
          continue to respond to requests for information.
                  In the first quarter of 2011, we received a letter from the United States Attorney for the Central District of California informing us that we were under
          investigation relating to our promotion of the drugs THALOMID® and REVLIMID® regarding off-label marketing and improper payments to physicians. We are
          cooperating with the Unites States Attorney in connection with this investigation.
                  On January 20, 2011, the Supreme Court of Canada ruled that the jurisdiction of the Patented Medicine Prices Review Board, or the PMPRB, extends to sales of
          drugs to Canadian patients even if the locus of sale is within the United States. This means that our U.S. sales of THALOMID® brand drug to Canadian patients under
          the special access program are subject to PMPRB jurisdiction from and after January 12, 1995. In accordance with the ruling of the Supreme Court of Canada, we have
          provided to-date data regarding these special access program sales to the PMPRB. In light of the approval of THALOMID® brand drug for multiple myeloma by Health
          Canada on August 4, 2010, this drug is now sold through our Canadian entity and is no longer sold to Canadian patients in the United States. The PMPRB’s proposed
          pricing arrangement has not been determined. Depending on the calculation, we may be requested to return certain revenues associated with these sales and to pay
          fines. Should this occur, we would have to consider various legal options to address whether the pricing determination was reasonable.
                    Litigation and governmental investigations are inherently unpredictable and may:
                    • result in rulings that are materially unfavorable to us, including claims for significant damages, fines or penalties, and administrative remedies, such as
                      exclusion and/or debarment from government programs, or other rulings that prevent us from operating our business in a certain manner;
                    • cause us to change our business operations to avoid perceived risks associated with such litigation or investigations;
                    • have an adverse affect on our reputation and the demand for our products; and
                    • require the expenditure of significant time and resources, which may divert the attention of our management and interfere with the pursuit of our strategic
                      objectives.
                   While we maintain insurance for certain risks, the amount of our insurance coverage may not be adequate to cover the total amount of all insured claims and
          liabilities. It also is not possible to obtain insurance to protect against all potential risks and liabilities. If any litigation or governmental investigation were to have a
          material adverse result, there could be a material impact on our results of operations, cash flows or financial position. See also Legal Proceedings contained in Part I,
          Item 3 of this Annual Report on Form 10-K.

              The development of new biopharmaceutical products involves a lengthy and complex process, and we may be unable to commercialize any of the products we
              are currently developing.

                 Many of our drug candidates are in the early or mid-stages of research and development and will require the commitment of substantial financial resources,
          extensive research, development, preclinical testing, clinical trials, manufacturing scale-up and regulatory approval prior to being ready for sale. This process involves a
          high degree of risk and takes many years. Our product development efforts with respect to a product candidate may fail for many


                                                                                                  28
           Case 2:19-cv-07532-ES-MAH Document 18-4 Filed 05/22/19 Page 64 of 64 PageID: 308
Table of Contents



                                                                        SIGNATURES AND POWER OF ATTORNEY
                   KNOW ALL MEN BY THESE PRESENTS, that each person or entity whose signature appears below constitutes and appoints Robert J. Hugin its true and
          lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for it and in its name, place and stead, in any and all capacities, to sign any and all
          amendments to this Form 10-K and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange
          Commission, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done,
          as fully to all contents and purposes as it might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute or
          substitutes may lawfully do or cause to be done by virtue thereof.
                  Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf
          by the undersigned thereunto duly authorized.


                                                                                               CELGENE CORPORATION




                                                                                               By:    /s/ Robert J. Hugin
                                                                                                      Robert J. Hugin
                                                                                                      Chief Executive Officer

               Date: February 28, 2011
                  Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and
          in the capacities and on the dates indicated.

                                         Signature                                                                  Title                                               Date



          /s/ Sol J. Barer                                                                                 Chairman of the Board                                 February 28, 2011
          Sol J. Barer

          /s/ Robert J. Hugin                                                                         Director, Chief Executive Officer                          February 28, 2011
          Robert J. Hugin

          /s/ Jacqualyn A. Fouse                                                                           Chief Financial Officer                               February 28, 2011
          Jacqualyn A. Fouse

          /s/ Michael D. Casey                                                                                    Director                                       February 28, 2011
          Michael D. Casey

          /s/ Carrie S. Cox                                                                                       Director                                       February 28, 2011
          Carrie S. Cox

          /s/ Rodman L. Drake                                                                                     Director                                       February 28, 2011
          Rodman L. Drake

          Michael A. Friedman                                                                                     Director                                       February 28, 2011
          Michael A. Friedman

          /s/ Gilla Kaplan                                                                                        Director                                       February 28, 2011
          Gilla Kaplan


                                                                                               126
